Exhibit 10.1

 

Execution Version

 

 

INTERCREDITOR AGREEMENT

 

dated as of June 10, 2015 between

 

Royal Bank of Canada,
 as Priority Lien Agent,

 

and

 

U.S. Bank National Association,
as Second Lien Collateral Trustee

 

and Acknowledged and Agreed by
SandRidge Energy, Inc. and certain of its subsidiaries

 

--------------------------------------------------------------------------------

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE INDENTURE DATED AS OF
JUNE 10, 2015, AMONG SANDRIDGE ENERGY, INC., CERTAIN OF ITS SUBSIDIARIES FROM
TIME TO TIME PARTY THERETO AND U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE,
(B) THE SENIOR REVOLVING CREDIT AGREEMENT DATED AS OF JUNE 10, 2015 AS AMENDED,
SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME, AMONG SANDRIDGE
ENERGY, INC., THE LENDERS PARTY THERETO FROM TIME TO TIME AND ROYAL BANK OF
CANADA, AS ADMINISTRATIVE AGENT, (C) THE OTHER NOTE DOCUMENTS REFERRED TO IN
SUCH INDENTURE AND (D) THE OTHER LOAN DOCUMENTS REFERRED TO IN SUCH CREDIT
AGREEMENT.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

 

Section 1.01

Construction; Certain Defined Terms

1

 

ARTICLE II

LIEN PRIORITIES

 

Section 2.01

Relative Priorities

17

Section 2.02

Prohibition on Marshalling, Etc.

18

Section 2.03

No New Liens

18

Section 2.04

Similar Collateral and Agreements

19

Section 2.05

No Duties of Priority Lien Agent

19

Section 2.06

No Duties of Second Lien Collateral Trustee

20

 

ARTICLE III

ENFORCEMENT RIGHTS; PURCHASE OPTION

 

Section 3.01

Limitation on Enforcement Action

21

Section 3.02

Standstill Periods; Permitted Enforcement Action

22

Section 3.03

Insurance

24

Section 3.04

Notification of Release of Collateral

25

Section 3.05

No Interference; Payment Over

25

Section 3.06

Purchase Option

28

 

ARTICLE IV

OTHER AGREEMENTS

 

Section 4.01

Release of Liens; Automatic Release of Second Liens and Third Liens

30

Section 4.02

Certain Agreements With Respect to Insolvency or Liquidation Proceedings

31

Section 4.03

Reinstatement

38

Section 4.04

Refinancings; Additional Priority Lien Debt; Additional Second Lien Debt;
Initial Third Lien Indebtedness; Additional Third Lien Debt

39

Section 4.05

Amendments to Second Lien Documents and Third Lien Documents

41

Section 4.06

Legends

41

Section 4.07

Second Lien Secured Parties and Third Lien Secured Parties Rights as Unsecured
Creditors; Judgment Lien Creditor

42

Section 4.08

Postponement of Subrogation

42

Section 4.09

Acknowledgment by the Secured Debt Representatives

43

 

ARTICLE V

GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

Section 5.01

General

43

Section 5.02

Deposit Accounts

44

 

ARTICLE VI

APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

 

Section 6.01

Application of Proceeds

45

Section 6.02

Determination of Amounts

45

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;

CONSENT OF GRANTORS; ETC.

 

Section 7.01

No Reliance; Information

46

Section 7.02

No Warranties or Liability

46

Section 7.03

Obligations Absolute

47

Section 7.04

Grantors Consent

48

 

 

 

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

Section 8.01

Representations and Warranties of Each Party

48

Section 8.02

Representations and Warranties of Each Representative

48

 

 

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01

Notices

49

Section 9.02

Waivers; Amendment

50

Section 9.03

Actions Upon Breach; Specific Performance

50

Section 9.04

Parties in Interest

51

Section 9.05

Survival of Agreement

51

Section 9.06

Counterparts

51

Section 9.07

Severability

51

Section 9.08

Governing Law; Jurisdiction; Consent to Service of Process

51

Section 9.09

WAIVER OF JURY TRIAL

52

Section 9.10

Headings

52

Section 9.11

Conflicts

52

Section 9.12

Provisions Solely to Define Relative Rights

52

Section 9.13

Certain Terms Concerning the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee

52

Section 9.14

Certain Terms Concerning the Priority Lien Agent, the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee

53

Section 9.15

Authorization of Secured Agents

53

Section 9.16

Further Assurances

54

Section 9.17

Relationship of Secured Parties

54

Section 9.18

Third Lien Provisions

54

 

Annex and Exhibits

 

Annex I

 

 

 

Exhibit A

Form of Priority Confirmation Joinder

Exhibit B

Security Documents

 

ii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT, dated as of June 10, 2015 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), between Royal Bank of Canada, as administrative agent for the
Priority Lien Secured Parties referred to herein (in such capacity, and together
with its successors and assigns in such capacity, the “Original Priority Lien
Agent”), and U.S. Bank National Association, as collateral trustee for the
Second Lien Secured Parties referred to herein (in such capacity, and together
with its successors in such capacity, the “Original Second Lien Collateral
Trustee”) and acknowledged and agreed by SandRidge Energy, Inc., a Delaware
corporation (together with its successors and assigns, “SandRidge”) and certain
of its subsidiaries.

 

Reference is made to (a) the Priority Credit Agreement (defined below) and
(b) the Second Lien Indenture (defined below) governing the Second Lien
Indenture Notes (defined below).

 

From time to time following the date hereof, SandRidge may (i) incur Additional
Priority Lien Obligations (defined below) to the extent permitted by the Secured
Debt Documents (defined below); in connection with any Additional Priority Lien
Obligations, SandRidge and the Priority Lien Agent (defined below) shall,
concurrently with the incurrence of such Additional Priority Lien Obligations,
enter into a Priority Lien Collateral Trust Agreement (defined below);
(ii) incur Additional Notes and Additional Second Lien Obligations (each defined
below) to the extent permitted by the Secured Debt Documents; in connection with
the Second Lien Indenture and any Additional Notes or Additional Second Lien
Obligations, SandRidge and certain Grantors (defined below), the Second Lien
Trustee (defined below) and the Second Lien Collateral Trustee (defined below)
have entered into the Second Lien Collateral Trust Agreement (defined below) and
(iii) incur Initial Third Lien Obligations and Additional Third Lien Obligations
(each as defined below) to the extent permitted by the Secured Debt Documents
(as defined below); in connection with the Initial Third Lien Obligations,
SandRidge and certain of its subsidiaries and the Third Lien Collateral Trustee
(defined below) shall, concurrently with the incurrence of such Additional Third
Lien Obligations, enter into a Third Lien Collateral Trust Agreement (defined
below).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and the Second Lien Collateral Trustee (for itself and on
behalf of the Second Lien Secured Parties) agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Construction; Certain Defined Terms. 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any reference herein to any agreement, instrument, other
document, statute or regulation shall be construed as referring to such
agreement, instrument, other document, statute or regulation as from time to
time amended, supplemented or otherwise modified, (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
but shall not be deemed to include the subsidiaries of such Person unless
express reference is made to such subsidiaries, (iii) the words “herein,”
“hereof and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have

 

--------------------------------------------------------------------------------


 

the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vi) the term “or” is not exclusive.

 

(b)                                 All terms used in this Agreement that are
defined in Article 1, 8 or 9 of the New York UCC (whether capitalized herein or
not) and not otherwise defined herein have the meanings assigned to them in
Article 1, 8 or 9 of the New York UCC.  If a term is defined in Article 9 of the
New York UCC and another Article of the UCC, such term shall have the meaning
assigned to it in Article 9 of the New York UCC.

 

(c)                                  Unless otherwise set forth herein, all
references herein to (i) the Second Lien Collateral Trustee shall be deemed to
refer to the Second Lien Collateral Trustee in its capacity as collateral
trustee under the Second Lien Collateral Trust Agreement and (ii) the Third Lien
Collateral Trustee shall be deemed to refer to the Third Lien Collateral Trustee
in its capacity as collateral trustee under the Third Lien Collateral Trust
Agreement.

 

(d)                                 As used in this Agreement, the following
terms have the meanings specified below:

 

“Accounts” has the meaning assigned to such term in Section 3.01(a).

 

“Additional Notes” has the meaning given to such term in the Second Lien
Indenture as in effect on the date hereof.

 

“Additional Priority Lien Debt Facility” means any indebtedness for which the
requirements of Section 4.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document; provided that
neither the Priority Credit Agreement nor any Priority Substitute Credit
Facility shall constitute an Additional Priority Lien Debt Facility at any time.

 

“Additional Priority Lien Documents” means the Additional Priority Lien Debt
Facility, the Priority Lien Collateral Trust Agreement and the Additional
Priority Lien Security Documents.

 

“Additional Priority Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Priority Lien Secured Party
(or any of its Affiliates) in respect of the Additional Priority Lien Documents.

 

“Additional Priority Lien Secured Parties” means, at any time, the Priority Lien
Agent, the trustee, agent or other representative of the holders of any
Series of Priority Lien Debt who maintains the transfer register for such
Series of Priority Lien Debt, the beneficiaries of each indemnification
obligation undertaken by any Grantor under any Additional Priority Lien Document
and each other holder of, or obligee in respect of, any holder or lender
pursuant to any Series of Priority Lien Debt outstanding at such time; provided
that the Credit Agreement Secured Parties (other than the Priority Lien Agent)
shall not be deemed Additional Priority Lien Secured Parties.

 

“Additional Priority Lien Security Documents” means the Additional Priority Lien
Debt Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by SandRidge or any other Grantor to the Priority Lien
Agent creating (or purporting to create) a Lien upon the Priority Lien
Collateral in favor of the Additional Priority Lien Secured Parties.

 

2

--------------------------------------------------------------------------------


 

“Additional Second Lien Debt Facility” means any indebtedness for which the
requirements of Section 4.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document; provided that
neither the Second Lien Indenture nor any Second Lien Substitute Facility shall
constitute an Additional Second Lien Debt Facility at any time.

 

“Additional Second Lien Documents” means the Additional Second Lien Debt
Facility and the Additional Second Lien Security Documents.

 

“Additional Second Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Second Lien Secured Party (or
any of its Affiliates) in respect of the Additional Second Lien Documents.

 

“Additional Second Lien Secured Parties” means, at any time, the Second Lien
Collateral Trustee, the trustee, agent or other representative of the holders of
any Series of Second Lien Debt who maintains the transfer register for such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Second Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Second Lien Debt outstanding at such time; provided that the Indenture
Second Lien Secured Parties shall not be deemed Additional Second Lien Secured
Parties.

 

“Additional Second Lien Security Documents” means the Additional Second Lien
Debt Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by SandRidge or any other Grantor creating (or purporting
to create) a Lien upon the Second Lien Collateral in favor of the Additional
Second Lien Secured Parties.

 

“Additional Third Lien Debt Facility” means any indebtedness for which the
requirements of Section 4.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document; provided that no
Third Lien Substitute Facility shall constitute an Additional Third Lien Debt
Facility at any time.

 

“Additional Third Lien Documents” means the Additional Third Lien Debt Facility
and the Additional Third Lien Security Documents.

 

“Additional Third Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Third Lien Secured Party (or
any of its Affiliates) in respect of the Additional Third Lien Documents.

 

“Additional Third Lien Secured Parties” means, at any time, the Third Lien
Collateral Trustee, the trustee, agent or other representative of the holders of
any Series of Third Lien Debt who maintains the transfer register for such
Series of Third Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Third Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Third Lien Debt outstanding at such time.

 

“Additional Third Lien Security Documents” means the Additional Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge

 

3

--------------------------------------------------------------------------------


 

agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements, or grants or transfers for security, now
existing or entered into after the date hereof, executed and delivered by
SandRidge or any other Grantor creating (or purporting to create) a Lien upon
the Third Lien Collateral in favor of the Additional Third Lien Secured Parties
(including any such agreements, assignments, mortgages, deeds of trust and other
documents or instruments associated with any Third Lien Substitute Facility).

 

“Affiliate” means, with respect to any specified Person: (a) any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person; (b) any other Person that owns,
directly or indirectly, 10% or more of the Voting Stock of such specified Person
(or any of such specified Person’s direct or indirect parent’s Voting Stock); or
(c) any other Person 10% or more of the Voting Stock of which is beneficially
owned or held directly or indirectly by such specified Person.  For purposes of
this definition, “control” when used with respect to any specified Person means
the power to direct the management and policies of such Person, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “under common control with” have meanings correlative to the
foregoing.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Bank Product” means each and any of the following bank services and products
provided to SandRidge or any other Grantor by any lender under the Priority
Credit Agreement or any Affiliate of any such lender: (a) commercial credit
cards; (b) stored value cards; and (c) Treasury Management Arrangements
(including controlled disbursement, automated clearinghouse transactions, return
items, overdrafts and interstate depository network services).

 

“Bank Product Obligations” means any and all obligations of SandRidge or any
other Grantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with any Bank
Product.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Borrowing Base” has the meaning set forth in the Second Lien Indenture as in
effect on the date hereof, and any component definition used therein has the
meaning set forth in the Second Lien Indenture as of the date hereof.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in Houston, Texas or in New York, New York are
authorized or required by law to close.

 

“Capital Stock” of any Person means any and all shares, units, interests,
participations, rights in or other equivalents (however designated) of such
Person’s capital stock, other equity interests whether now outstanding or issued
after the date hereof, partnership interests (whether general or limited),
limited liability company interests, any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, including any Preferred
Stock, and any rights (other than debt securities or other indebtedness
convertible into Capital Stock), warrants or options exchangeable for or
convertible into such Capital Stock.

 

4

--------------------------------------------------------------------------------


 

“Class” means (a) in the case of Priority Lien Debt, each Series of Priority
Lien Debt, taken together, (b) in the case of Second Lien Debt, every Series of
Second Lien Debt, taken together and (c) in the case of Third Lien Debt, every
Series of Third Lien Debt, taken together.

 

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral, the Second Lien
Collateral and/or the Third Lien Collateral.

 

“Credit Agreement Debt” means the indebtedness under the Priority Credit
Agreement (including letters of credit and reimbursement obligations with
respect thereto) that was permitted to be incurred and secured under the
Priority Credit Agreement, any Additional Priority Lien Debt Facility, the
Second Lien Indenture, any Additional Second Lien Debt Facility, any Second Lien
Substitute Facility, any Initial Third Lien Debt Facility, any Additional Third
Lien Debt Facility and any Third Lien Substitute Facility (or as to which the
lenders under the Priority Credit Agreement obtained an Officers’ Certificate at
the time of incurrence to the effect that such indebtedness was permitted to be
incurred and secured by all applicable Secured Debt Documents) and additional
indebtedness under any Priority Substitute Credit Facility.  For purposes of
this Agreement, indebtedness under the Priority Credit Agreement is permitted to
be incurred under each of the Second Lien Indenture and any Initial Third Lien
Document.

 

“Credit Agreement Documents” means the Priority Credit Agreement, the Credit
Agreement Security Documents, the other “Loan Documents” (as defined in the
Priority Credit Agreement) and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing, or executed or delivered in
connection with, any Priority Substitute Credit Facility.

 

“Credit Agreement Obligations” means the Credit Agreement Debt and all other
Obligations in respect of or in connection with Credit Agreement Debt together
with Hedging Obligations and the Bank Product Obligations. For the avoidance of
doubt, Hedging Obligations shall only constitute Credit Agreement Obligations to
the extent that such Hedging Obligations are secured under the terms of the
Credit Agreement Documents. Notwithstanding any other provision hereof, the term
“Credit Agreement Obligations” will include accrued interest, fees, costs, and
other charges incurred under the Priority Credit Agreement and the other Credit
Agreement Documents, whether incurred before or after commencement of an
Insolvency or Liquidation Proceeding, and whether or not allowable in an
Insolvency or Liquidation Proceeding.  To the extent that any payment with
respect to the Credit Agreement Obligations (whether by or on behalf of
SandRidge, as proceeds of security, enforcement of any right of set-off, or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside, or required to be paid to a debtor in possession, trustee, receiver, or
similar Person, then the obligation or part thereof originally intended to be
satisfied will be deemed to be reinstated and outstanding as if such payment had
not occurred.

 

“Credit Agreement Secured Parties” means, at any time, (a) the Priority Lien
Agent, (b) each lender or issuing bank under the Priority Credit Agreement,
(c) each holder, provider or obligee of any Hedging Obligations and Bank Product
Obligations that (i) is a lender under the Priority Credit Agreement or an
Affiliate (as defined herein or in the Priority Credit Agreement) thereof at the
time such Hedging Obligation or Bank Product Obligation is entered into or
(ii) is a holder, provider or obligee of Hedging Obligations and Bank Product
Obligations designated on Schedule 1.01A or 1.01B, respectively of the Priority
Credit Agreement, and, in the case of each of the foregoing clauses (i) and
(ii), is a secured party (or a party entitled to the benefits of the security)
under any Credit Agreement Document, (d) the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Credit Agreement
Document, (e) each other Person that provides letters of credit, guarantees or
other credit support related thereto under any Credit Agreement Document and
(f) each other holder of, or obligee in respect of, any Credit Agreement
Obligations (including pursuant to a Priority Substitute Credit Facility), in
each case to the extent designated as a secured party (or a party entitled to
the benefits of the security) under any Credit Agreement Document outstanding at
such time.

 

“Credit Agreement Security Documents” means the Priority Credit Agreement
(insofar as the same grants a Lien on the Collateral), each agreement listed in
Part A of Exhibit B hereto, and any other

 

5

--------------------------------------------------------------------------------


 

security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, control agreements, or grants or transfers for security, now existing
or entered into after the date hereof, executed and delivered by SandRidge or
any other Grantor creating (or purporting to create) a Lien upon Collateral in
favor of the Priority Lien Agent (including any such agreements, assignments,
mortgages, deeds of trust and other documents or instruments associated with any
Priority Substitute Credit Facility).

 

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Priority Credit Agreement), commercial paper facilities or other
debt instruments, indentures or agreements providing for revolving credit loans,
term loans, receivables financings (including through the sale of receivables to
the lenders or to special purpose entities formed to borrow from the lenders
against such receivables), letters of credit, capital markets financings and/or
private placements involving bonds or other debt securities, or other debt
obligations, in each case, as amended, restated, modified, renewed, refunded,
restructured, supplemented, replaced or refinanced from time to time in whole or
in part from time to time, including without limitation any amendment increasing
the amount of indebtedness incurred or available to be borrowed thereunder,
extending the maturity of any indebtedness incurred thereunder or contemplated
thereby or deleting, adding or substituting one or more parties thereto (whether
or not such added or substituted parties are banks or other institutional
lenders).

 

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).

 

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

 

(a)                                 termination or expiration of all commitments
to extend credit that would constitute Priority Lien Debt;

 

(b)                                 payment in full in cash of the principal of
and interest and premium (if any) on all Priority Lien Debt (other than any
undrawn letters of credit);

 

(c)                                  discharge or cash collateralization (at the
lower of (i) 105% of the aggregate undrawn amount and (ii) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
applicable Priority Lien Document) of all outstanding letters of credit
constituting Priority Lien Obligations;

 

(d)                                 payment in full in cash of obligations in
respect of Hedging Obligations constituting Priority Lien Obligations (and, with
respect to any particular agreement regarding Hedging Obligations, termination
of such agreement and payment in full in cash of all obligations thereunder or
such other arrangements as have been made by the counterparty thereto (and
communicated to the Priority Lien Agent) pursuant to the terms of the Priority
Credit Agreement); and

 

(e)                                  payment in full in cash of all other
Priority Lien Obligations, including without limitation, Bank Product
Obligations, that are outstanding and unpaid at the time the Priority Lien Debt
is paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at or prior to such time);

 

provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, SandRidge or any Grantor enters into any Priority Lien Document
evidencing a Priority Lien Obligation which

 

6

--------------------------------------------------------------------------------


 

incurrence is not prohibited by the applicable Secured Debt Documents, then such
Discharge of Priority Lien Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement with respect to such new Priority
Lien Obligations (other than with respect to any actions taken as a result of
the occurrence of such first Discharge of Priority Lien Obligations), and, from
and after the date on which SandRidge designates such indebtedness as Priority
Lien Debt in accordance with this Agreement, the obligations under such Priority
Lien Document shall automatically and without any further action be treated as
Priority Lien Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth in
this Agreement, any Second Lien Obligations shall be deemed to have been at all
times Second Lien Obligations and at no time Priority Lien Obligations and any
Third Lien Obligations shall be deemed to have been at all times Third Lien
Obligations and at no time Priority Lien Obligations or Second Lien
Obligations.  For the avoidance of doubt, a Replacement as contemplated by
Section 4.04(a) shall not be deemed to cause a Discharge of Priority Lien
Obligations.

 

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

 

(a)                                 payment in full in cash of the principal of
and interest and premium (if any) on all Second Lien Debt; and

 

(b)                                 payment in full in cash of all other Second
Lien Obligations that are outstanding and unpaid at the time the Second Lien
Debt is paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at or prior to such time);

 

provided that, if at any time after the Discharge of Second Lien Obligations has
occurred, SandRidge or any Grantor enters into any Second Lien Document
evidencing a Second Lien Obligation which incurrence is not prohibited by the
applicable Secured Debt Documents, then such Discharge of Second Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement with respect to such new Second Lien Obligations (other than
with respect to any actions taken as a result of the occurrence of such first
Discharge of Second Lien Obligations), and, from and after the date on which
SandRidge designates such indebtedness as Second Lien Debt in accordance with
this Agreement, the obligations under such Second Lien Document shall
automatically and without any further action be treated as Second Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth in this Agreement,
any Third Lien Obligations shall be deemed to have been at all times Third Lien
Obligations and at no time Second Lien Obligations.  For the avoidance of doubt,
a Replacement as contemplated by Section 4.04(a) shall not be deemed to cause a
Discharge of Second Lien Obligations.

 

“Disposition” shall mean any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition.  “Dispose” shall have a correlative
meaning.

 

“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of loans, letters of credit and
reimbursement obligations under the Priority Credit Agreement and/or any other
Credit Facility pursuant to which Priority Lien Debt has been issued to the
extent that such Obligations for principal, letters of credit and reimbursement
obligations are in excess of the amount in clause (a) of the definition of
“Priority Lien Cap.”

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

7

--------------------------------------------------------------------------------


 

“Grantor” means SandRidge, each other subsidiary of SandRidge that shall have
granted any Lien in favor of any of the Priority Lien Agent, the Second Lien
Collateral Trustee or the Third Lien Collateral Trustee on any of its assets or
properties to secure any of the Secured Obligations.

 

“Hedging Obligations” means, with respect to any Grantor, the obligations of
such Grantor incurred in the normal course of business and consistent with past
practices and not for speculative purposes under:

 

(a)                                 interest rate swap agreements, interest rate
cap agreements and interest rate collar agreements entered into with one or more
financial institutions and designed to protect such Grantor or any subsidiary
thereof entering into the agreement against fluctuations in interest rates with
respect to indebtedness incurred;

 

(b)                                 foreign exchange contracts and currency
protection agreements entered into with one or more financial institutions and
designed to protect such Grantor or any subsidiary thereof entering into the
agreement against fluctuations in currency exchanges rates with respect to
indebtedness incurred;

 

(c)                                  any commodity futures contract, commodity
option or other similar agreement or arrangement designed to protect against
fluctuations in the price of oil, natural gas or other commodities used,
produced, processed or sold by that Grantor or any subsidiary thereof at the
time; and

 

(d)                                 other agreements or arrangements designed to
protect such Grantor or any subsidiary thereof against fluctuations in interest
rates, commodity prices or currency exchange rates.

 

“Indenture Second Lien Documents” means the Second Lien Indenture, the Second
Lien Indenture Notes, the Indenture Second Lien Security Documents and all other
loan documents, notes, guarantees, instruments and agreements governing or
evidencing the Indenture Second Lien Obligations or any Second Lien Substitute
Facility.

 

“Indenture Second Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Indenture Second Lien Secured Party (or
any of its Affiliates) in respect of the Indenture Second Lien Documents.

 

“Indenture Second Lien Secured Parties” means, at any time, the Second Lien
Trustee, the Second Lien Collateral Trustee, the trustees, agents and other
representatives of the holders of the Second Lien Indenture Notes (including any
holders of notes pursuant to supplements executed in connection with the
issuance of any Series of Second Lien Debt under the Second Lien Indenture) who
maintain the transfer register for such Second Lien Indenture Notes or such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Indenture Second Lien Document and each
other holder of, or obligee in respect of, any Second Lien Indenture Notes, any
holder or lender pursuant to any Indenture Second Lien Document outstanding at
such time; provided that the Additional Second Lien Secured Parties shall not be
deemed Indenture Second Lien Secured Parties.

 

“Indenture Second Lien Security Documents” means the Second Lien Indenture
(insofar as the same grants a Lien on the Collateral), the Second Lien
Collateral Trust Agreement, each agreement listed in Part B of Exhibit B hereto
and any other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements, or
grants or transfers for security, now existing or entered into after the date
hereof, executed and delivered by SandRidge or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Second Lien
Collateral Trustee (including any such agreements, assignments, mortgages, deeds
of trust and other documents or instruments associated with any Second Lien
Substitute Facility).

 

8

--------------------------------------------------------------------------------


 

“Initial Third Lien Debt Facility” means indebtedness secured by a Third Lien
for which the requirements of Section 4.04(c) of this Agreement have been
satisfied, as amended, restated, modified, renewed, refunded, restated,
restructured, increased, supplemented, replaced or refinanced in whole or in
part from time to time in accordance with each applicable Secured Debt Document.

 

“Initial Third Lien Documents” means the Initial Third Lien Debt Facility and
the Initial Third Lien Security Documents.

 

“Initial Third Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Initial Third Lien Secured Party (or any
of its Affiliates) in respect of the Initial Third Lien Documents.

 

“Initial Third Lien Secured Parties” means, at any time, the Third Lien Trustee,
the Third Lien Collateral Trustee, the trustees, agents and other
representatives of the holders of the Initial Third Lien Debt Facility
(including any holders of notes pursuant to supplements executed in connection
with the issuance of Series of Third Lien Debt under the Initial Third Lien Debt
Facility) who maintain the transfer register for such Third Lien Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Initial Third Lien Document and each other holder of, or obligee in respect
of, any Initial Third Lien Obligations, any holder or lender pursuant to any
Initial Third Lien Document outstanding at such time; provided that the
Additional Third Lien Secured Parties shall not be deemed Initial Third Lien
Secured Parties.

 

“Initial Third Lien Security Documents” means the Initial Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by SandRidge or any other Grantor creating (or purporting
to create) a Lien upon the Third Lien Collateral in favor of the Initial Third
Lien Secured Parties (including any such agreements, assignments, mortgages,
deeds of trust and other documents or instruments associated with any Third Lien
Substitute Facility).

 

“Insolvency or Liquidation Proceeding” means:

 

(a)                                 any case commenced by or against SandRidge
or any other Grantor under the Bankruptcy Code or any other Bankruptcy Law, any
other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of SandRidge or any other Grantor, any
receivership or assignment for the benefit of creditors relating to SandRidge or
any other Grantor or any similar case or proceeding relative to SandRidge or any
other Grantor or its creditors, as such, in each case whether or not voluntary;

 

(b)                                 any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to SandRidge or any
other Grantor, in each case whether or not voluntary and whether or not
involving bankruptcy or insolvency; or

 

(c)                                  any other proceeding of any type or nature
in which substantially all claims of creditors of SandRidge or any other Grantor
are determined and any payment or distribution is or may be made on account of
such claims.

 

“Lien” means any mortgage or deed of trust, charge, pledge, lien (statutory or
otherwise), privilege, security interest, assignment, deposit, arrangement,
hypothecation, claim, preference, priority or other encumbrance for security
purposes upon or with respect to any property of any kind (including any
conditional sale, capital lease or other title retention agreement, any leases
in the nature thereof, and any

 

9

--------------------------------------------------------------------------------


 

agreement to give any security interest), real or personal, movable or
immovable, now owned or hereafter acquired.

 

“Modified ACNTA” has the meaning set forth in the Second Lien Indenture as in
effect on the date hereof, and any component definition used therein has the
meaning set forth in the Second Lien Indenture as of the date hereof.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate even if such
interest is not enforceable, allowable or allowed as a claim in such
proceeding), premium (if any), fees, indemnifications, reimbursements, expenses
and other liabilities payable under the documentation governing any
indebtedness.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.

 

“Officers’ Certificate” means a certificate signed on behalf of SandRidge by any
Officers of SandRidge.

 

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

 

“Original Second Lien Collateral Trustee” has the meaning assigned to such term
in the preamble hereto.

 

“Original Second Lien Trustee” means U.S. Bank National Association, in its
capacity as trustee under the Second Lien Indenture, and together with its
successors in such capacity.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity, including a government or
political subdivision or an agency or instrumentality thereof.

 

“Preferred Stock” means, with respect to any Person, any Capital Stock of any
class or classes (however designated) which is preferred as to the payment of
dividends or distributions, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over the
Capital Stock of any other class in such Person.

 

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

 

“Priority Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement, dated as of June 10, 2015, by and among SandRidge, as
borrower, the Original Priority Lien Agent, and the other lenders party thereto,
as such agreement, in whole or in part, in one or more instances, may be
amended, restated, renewed, extended, substituted, refinanced, restructured,
replaced, supplemented or otherwise modified from time to time (including,
without limitation, any successive amendments, restatements, renewals,
extensions, substitutions, foregoing) and any credit agreement, loan agreement,

 

10

--------------------------------------------------------------------------------


 

note agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Priority Substitute Credit Facility.

 

“Priority Lien” means a Lien granted by SandRidge or any other Grantor in favor
of the Priority Lien Agent, at any time, upon any Property of SandRidge or such
Grantor to secure Priority Lien Obligations (including Liens on such Collateral
under the security documents associated with any Priority Substitute Credit
Facility).

 

“Priority Lien Agent” means (a) the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Credit
Facility, the agent, collateral agent, trustee or other representative of the
lenders or holders of the indebtedness and other Obligations evidenced
thereunder or governed thereby, in each case, together with its successors in
such capacity and (b) the Priority Lien Agent as collateral trustee or agent in
respect of any Additional Priority Lien Debt Facility pursuant to the Priority
Lien Collateral Trust Agreement.

 

“Priority Lien Cap” means, as of any date, (a) the aggregate principal amount of
all indebtedness outstanding at any time under any Priority Lien Debt (with
outstanding letters of credit being deemed to have a principal amount equal to
the stated amount thereof) not in excess of the greatest of (i) $950,000,000,
(ii) the Borrowing Base in effect at the time of incurrence of such indebtedness
if incurred under the Priority Credit Agreement, and (iii) 30.0% of Modified
ACNTA at the time of incurrence of such indebtedness, plus (b) the amount of all
Hedging Obligations, to the extent such Hedging Obligations are secured by the
Priority Liens, plus (c) the amount of all Bank Product Obligations, plus
(d) the amount of accrued and unpaid interest (excluding any interest
paid-in-kind) and outstanding fees, to the extent such Obligations are secured
by the Priority Liens.

 

“Priority Lien Collateral” shall mean all “Collateral”, as defined in the
Priority Credit Agreement or any other Priority Lien Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which
secure, but only to the extent securing, any Priority Lien Obligation.

 

“Priority Lien Collateral Trust Agreement” means from and after the date of
execution and delivery of any Additional Priority Lien Debt Facility and/or a
Priority Substitute Credit Facility, a collateral trust agreement entered into
among SandRidge, the other Grantors, the Priority Lien Agent and the other
Priority Lien Representatives, as amended, restated, adjusted, waived, renewed,
extended, supplemented or otherwise modified from time to time, in accordance
with each applicable Priority Lien Document.

 

“Priority Lien Debt” means the Credit Agreement Debt and all additional
indebtedness incurred under any Additional Priority Lien Documents and with
respect to which the requirements of Section 4.04(b) have been satisfied, and
all indebtedness incurred under any Priority Substitute Credit Facility.

 

“Priority Lien Documents” means the Credit Agreement Documents and the
Additional Priority Lien Documents.

 

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect thereof.  Notwithstanding any other provision hereof, the
term “Priority Lien Obligations” will include accrued interest, fees, costs and
other charges incurred under the Priority Lien Documents, whether incurred
before or after commencement of an Insolvency or Liquidation Proceeding.

 

“Priority Lien Representative” means (a) in the case of the Priority Credit
Agreement, the Priority Lien Agent, and (b) in the case of any other Series of
Priority Lien Debt, the trustee, agent or representative of the holders of such
Series of Priority Lien Debt who (i) is appointed as a Priority Lien

 

11

--------------------------------------------------------------------------------


 

Representative (for purposes related to the administration of the security
documents) pursuant to the indenture, credit agreement or other agreement
governing such Series of Priority Lien Debt, together with its successors in
such capacity, and (ii) has executed the Priority Lien Collateral Trust
Agreement or become party to the Priority Lien Collateral Trust Agreement by
executing a joinder in the form required under the Priority Lien Collateral
Trust Agreement.

 

“Priority Lien Secured Parties” means, at any time, the Credit Agreement Secured
Parties and the Additional Priority Lien Secured Parties at such time.

 

“Priority Lien Security Documents” means the Credit Agreement Security Documents
and the Additional Priority Lien Security Documents.

 

“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04(a) of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. 
For the avoidance of doubt, no Priority Substitute Credit Facility shall be
required to be a revolving or asset-based loan facility and may be a facility
evidenced or governed by a credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument; provided that
any Priority Lien securing such Priority Substitute Credit Facility shall be
subject to the terms of this Agreement for all purposes (including the lien
priorities as set forth herein as of the date hereof).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Recovery” has the meaning assigned to such term in Section 4.03.

 

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04(a)) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part, (b) in respect
of any agreement with reference to the Second Lien Documents, the Second Lien
Obligations or any Second Lien Substitute Facility, that such indebtedness
refunds, refinances or replaces the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04(a)) and that all commitments thereunder
are terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part and (c) in respect of any agreement with reference to the Third Lien
Documents, the Third Lien Obligations or any Third Lien Substitute Facility,
that such indebtedness refunds, refinances or replaces the Third Lien Documents,
the Third Lien Obligations or such Third Lien Substitute Facility in whole (in a
transaction that is in compliance with Section 4.04(a)) and that all commitments
thereunder are terminated, or, to the extent permitted by the terms of the Third
Lien Documents, the Third Lien Obligations, or such Third Lien Substitute
Facility, in part.  “Replace,” “Replaced” and “Replacement” shall have
correlative meanings.

 

“SandRidge” has the meaning assigned to such term in the preamble hereto.

 

“Second Lien” means a Lien granted by a Second Lien Document to the Second Lien
Collateral Trustee, at any time, upon any Collateral by any Grantor to secure
Second Lien Obligations (including Liens on such Collateral under the security
documents associated with any Second Lien Substitute Facility).

 

12

--------------------------------------------------------------------------------


 

“Second Lien Collateral” shall mean all “Collateral”, as defined in any Second
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.

 

“Second Lien Collateral Trust Agreement” means the Collateral Trust Agreement,
dated as of June 10, 2015, among SandRidge, the other Grantors from time to time
party thereto, the Second Lien Trustee, the other Second Lien Representatives
from time to time party thereto and the Second Lien Collateral Trustee, as
amended, restated, adjusted, waived, renewed, extended, supplemented or
otherwise modified from time to time, in accordance with each applicable Second
Lien Document.

 

“Second Lien Collateral Trustee” means the Original Second Lien Collateral
Trustee, and, from and after the date of execution and delivery of a Second Lien
Substitute Facility, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the indebtedness and other
obligations evidenced thereunder or governed thereby, in each case, together
with its successors in such capacity.

 

“Second Lien Debt” means the indebtedness under the Second Lien Indenture Notes
issued on the date hereof and guarantees thereof and all additional indebtedness
incurred under any Additional Second Lien Documents and all additional
indebtedness in respect of Additional Notes and guarantees thereof, in each
case, that was permitted to be incurred and secured in accordance with the
Secured Debt Documents (or as to which the lenders or other financing sources
under the applicable Second Lien Documents obtained an Officers’ Certificate at
the time of incurrence to the effect that such indebtedness was permitted to be
incurred and secured by all applicable Secured Debt Documents) and with respect
to which the requirements of Section 4.04(b) have been (or are deemed)
satisfied, and all indebtedness incurred under any Second Lien Substitute
Facility.

 

“Second Lien Documents” means the Indenture Second Lien Documents and the
Additional Second Lien Documents.

 

“Second Lien Indenture” means the Indenture, dated as of June 10, 2015, among
SandRidge, the Grantors party thereto from time to time and the Second Lien
Trustee, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time in accordance with the terms hereof
(including any supplements executed in connection with the issuance of any
Series of Second Lien Debt under the Second Lien Indenture) unless restricted by
the terms of this Agreement, and any credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Second Lien Substitute Facility.

 

“Second Lien Indenture Notes” means (i) the 8.75% Senior Secured Notes due 2020
issued under the Second Lien Indenture on the date hereof, and (ii) any
Additional Notes for which the requirements of Section 3.8 of the Second Lien
Collateral Trust Agreement have been satisfied.

 

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof.  Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs and other charges
incurred under the Second Lien Indenture and the other Second Lien Documents,
whether incurred before or after commencement of an Insolvency or Liquidation
Proceeding and whether or not allowable in an Insolvency or Liquidation
Proceeding.

 

“Second Lien Purchasers” has the meaning assigned to such term in
Section 3.06(a).

 

“Second Lien Representative” means (a) in the case of the Second Lien Indenture
Notes, the Second Lien Trustee, and (b) in the case of any other Series of
Second Lien Debt, the trustee, agent or

 

13

--------------------------------------------------------------------------------


 

representative of the holders of such Series of Second Lien Debt who (i) is
appointed as a Second Lien Representative (for purposes related to the
administration of the security documents) pursuant to the indenture, credit
agreement or other agreement governing such Series of Second Lien Debt, together
with its successors in such capacity, and (ii) has become party to the Second
Lien Collateral Trust Agreement by executing a joinder in the form required
under the Second Lien Collateral Trust Agreement.

 

“Second Lien Secured Parties” means the Indenture Second Lien Secured Parties
and the Additional Second Lien Secured Parties.

 

“Second Lien Security Documents” means the Indenture Second Lien Security
Documents and the Additional Second Lien Security Documents.

 

“Second Lien Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(i).

 

“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents,
the proceeds of which are used to, among other things, Replace the Second Lien
Indenture and/or any Additional Second Lien Debt Facility then in existence. 
For the avoidance of doubt, no Second Lien Substitute Facility shall be required
to be evidenced by notes or other instruments and may be a facility evidenced or
governed by a credit agreement, loan agreement, note agreement, promissory note,
indenture or any other agreement or instrument; provided that any such Second
Lien Substitute Facility shall be subject to the terms of this Agreement for all
purposes (including the lien priority as set forth herein as of the date hereof)
as the other Liens securing the Second Lien Obligations are subject to under
this Agreement.

 

“Second Lien Trustee” means the Original Second Lien Trustee, and, from and
after the date of execution and delivery of a Second Lien Substitute Facility,
the agent, collateral agent, trustee or other representative of the lenders or
other holders of the indebtedness and other obligations evidenced thereunder or
governed thereby, together with its successors in such capacity.

 

“Secured Debt Documents” means the Priority Lien Documents, the Second Lien
Documents and the Third Lien Documents.

 

“Secured Debt Representative” means the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee.

 

“Secured Obligations” means the Priority Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations.

 

“Secured Parties” means the Priority Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties.

 

“Security Documents” means the Priority Lien Security Documents, the Second Lien
Security Documents and the Third Lien Security Documents.

 

“Series of Priority Lien Debt” means, severally, the Priority Credit Agreement
and each other issue or series of Priority Lien Debt (including any Additional
Priority Lien Debt Facility) for which a single transfer register is maintained.

 

14

--------------------------------------------------------------------------------


 

“Series of Second Lien Debt” means, severally, the Second Lien Indenture Notes
and each other issue or series of Second Lien Debt (including any Additional
Second Lien Debt Facility) for which a single transfer register is maintained.

 

“Series of Secured Debt” means each Series of Priority Lien Debt, each Series of
Second Lien Debt and each Series of Third Lien Debt.

 

“Series of Third Lien Debt” means, severally, the Initial Third Lien Debt
Facility and each other issue or series of Third Lien Debt (including any
Additional Third Lien Debt Facility) for which a single transfer register is
maintained.

 

“subsidiary” of a Person means:

 

(a)                                 any corporation more than 50% of the
outstanding voting power of the Voting Stock of which is owned or controlled,
directly or indirectly, by such Person or by one or more other subsidiaries of
such Person, or by such Person and one or more other subsidiaries thereof, or

 

(b)                                 any limited partnership of which such Person
or any subsidiary of such Person is a general partner, or

 

(c)                                  any other Person in which such Person, or
one or more other subsidiaries of such Person, or such Person and one or more
other subsidiaries, directly or indirectly, has more than 50% of the outstanding
Capital Stock or has the power, by contract or otherwise, to direct or cause the
direction of the policies, management and affairs thereof.

 

“Standstill Period” means the Second Lien Standstill Period, the Third Lien
First Standstill Period and the Third Lien Second Standstill Period, as
applicable.

 

“Third Lien” means a Lien granted by a Third Lien Document to the Third Lien
Collateral Trustee, at any time, upon any Collateral by any Grantor to secure
Third Lien Obligations (including Liens on such Collateral under the security
documents associated with any Third Lien Substitute Facility).

 

“Third Lien Collateral” shall mean all “Collateral”, as defined in any Third
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Third Lien
Obligations.

 

“Third Lien Collateral Trust Agreement” means from and after the date of
execution and delivery of the Initial Third Lien Debt Facility, a collateral
trust agreement entered into among SandRidge, the other Grantors, the Third Lien
Trustee, the other Third Lien Representatives and the Third Lien Collateral
Trustee, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time, in accordance with each applicable
Third Lien Document.

 

“Third Lien Collateral Trustee” means from and after the date of execution and
delivery of the Initial Third Lien Debt Facility, the agent, collateral agent,
trustee or other representative of the lenders or other holders of the
indebtedness and other obligations evidenced thereunder or governed thereby, in
each case, together with its successors in such capacity.

 

“Third Lien Debt” means indebtedness under the Initial Third Lien Debt Facility
and indebtedness incurred under any Additional Third Lien Documents and with
respect to which the requirements of Section 4.04(c) have been satisfied, and
all indebtedness incurred under any Third Lien Substitute Facility.

 

15

--------------------------------------------------------------------------------


 

“Third Lien Documents” means the Initial Third Lien Documents, the Additional
Third Lien Documents and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing any Third Lien Substitute
Facility.

 

“Third Lien First Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(ii).

 

“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof.  Notwithstanding any other provision hereof, the term “Third
Lien Obligations” will include accrued interest, fees, costs and other charges
incurred under the Third Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding.

 

“Third Lien Representative” means (a) in the case of the Initial Third Lien Debt
Facility, the Third Lien Trustee and (b) in the case of any other Series of
Third Lien Debt, the trustee, agent or representative of the holders of such
Series of Third Lien Debt who (i) is appointed as a Third Lien Representative
(for purposes related to the administration of the security documents) pursuant
to the indenture, credit agreement or other agreement governing such Series of
Third Lien Debt, together with its successors in such capacity, and (ii) has
become party to the Third Lien Collateral Trust Agreement by executing a joinder
in the form required under the Third Lien Collateral Trust Agreement.

 

“Third Lien Second Standstill Period” has the meaning assigned to such term in
Section 3.02(b).

 

“Third Lien Secured Parties” means the Initial Third Lien Secured Parties and
the Additional Third Lien Secured Parties.

 

“Third Lien Security Documents” means the Initial Third Lien Security Documents
and the Additional Third Lien Security Documents.

 

“Third Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents and
the Second Lien Documents, the proceeds of which are used to, among other
things, Replace any Initial Third Lien Debt Facility and/or Additional Third
Lien Debt Facility then in existence.  For the avoidance of doubt, no Third Lien
Substitute Facility shall be required to be evidenced by notes or other
instruments and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument; provided that any such Third Lien Substitute Facility
shall be subject to the terms of this Agreement for all purposes (including the
lien priority as set forth herein as of the date hereof) as the other Liens
securing the Third Lien Obligations are subject to under this Agreement.

 

“Third Lien Trustee” means, from and after the date of execution and delivery of
the Initial Third Lien Debt Facility or Third Lien Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or other
holders of the indebtedness and other obligations evidenced thereunder or
governed thereby, together with its successors in such capacity.

 

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

 

“Voting Stock” of a Person means Capital Stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a

 

16

--------------------------------------------------------------------------------


 

majority of the board of directors, managers or trustees of such Person
(irrespective of whether or not at the time Capital Stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

ARTICLE II
LIEN PRIORITIES

 

Section 2.01                             Relative Priorities.  (a) The grant of
the Priority Liens pursuant to the Priority Lien Documents, the grant of the
Second Liens pursuant to the Second Lien Documents and the grant of the Third
Liens pursuant to the Third Lien Documents create three separate and distinct
Liens on the Collateral.

 

(b)                                 Notwithstanding anything contained in this
Agreement, the Priority Lien Documents, the Second Lien Documents, the Third
Lien Documents or any other agreement or instrument or operation of law to the
contrary, or any other circumstance whatsoever and irrespective of (i) how a
Lien was acquired (whether by grant, possession, statute, operation of law,
subrogation, or otherwise), (ii) the time, manner, or order of the grant,
attachment or perfection of a Lien, (iii) any conflicting provision of the New
York UCC or other applicable law, (iv) any defect in, or non-perfection, setting
aside, or avoidance of, a Lien or a Priority Lien Document, a Second Lien
Document or a Third Lien Document, (v) the modification of a Priority Lien
Obligation, a Second Lien Obligation or a Third Lien Obligation, or (vi) the
subordination of a Lien on Collateral securing a Priority Lien Obligation to a
Lien securing another obligation of SandRidge or other Person that is permitted
under the Priority Lien Documents as in effect on the date hereof or securing a
DIP Financing, each of the Second Lien Collateral Trustee, on behalf of itself
and the other Second Lien Secured Parties, and the Third Lien Collateral
Trustee, on behalf of itself and the other Third Lien Secured Parties, hereby
agrees that (i) any Priority Lien on any Collateral now or hereafter held by or
for the benefit of any Priority Lien Secured Party shall be senior in right,
priority, operation, effect and all other respects to (A) any and all Second
Liens on any Collateral and (B) any and all Third Liens on any Collateral,
(ii) any Second Lien on any Collateral now or hereafter held by or for the
benefit of any Second Lien Secured Party shall be (A) junior and subordinate in
right, priority, operation, effect and all other respects to any and all
Priority Liens on any Collateral, in any case, subject to the Priority Lien Cap
as provided herein and (B) senior in right, priority, operation, effect and all
other respects to any and all Third Liens on any Collateral and (iii) any Third
Lien on any Collateral now or hereafter held by or for the benefit of any Third
Lien Secured Party shall be junior and subordinate in right, priority,
operation, effect and all other respects to (A) any and all Priority Liens on
any Collateral and (B) any and all Second Liens on any Collateral.

 

(c)                                  It is acknowledged that, subject to the
Priority Lien Cap (as provided herein), (i) the aggregate amount of the Priority
Lien Obligations may be increased from time to time pursuant to the terms of the
Priority Lien Documents, (ii) a portion of the Priority Lien Obligations
consists or may consist of indebtedness that is revolving in nature, and the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and (iii) (A) the Priority
Lien Documents may be replaced, restated, supplemented, restructured or
otherwise amended or modified from time to time and (B) the Priority Lien
Obligations may be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, refinanced or otherwise amended or
modified from time to time, in the case of the foregoing (A) and (B) all without
affecting the subordination of the Second Liens or Third Liens hereunder or the
provisions of this Agreement defining the relative rights of the Priority Lien
Secured Parties, the Second Lien Secured Parties and the Third Lien Secured
Parties.  The lien priorities provided for herein shall not be altered or
otherwise affected by any amendment, modification, supplement, extension,
increase, renewal, restatement or Replacement of either the Priority Lien
Obligations (or any part thereof), the Second Lien Obligations (or any part
thereof) or the Third Lien Obligations (or any part thereof), by the release of
any Collateral or of any guarantees for

 

17

--------------------------------------------------------------------------------


 

any Priority Lien Obligations or by any action that any Secured Debt
Representative or Secured Party may take or fail to take in respect of any
Collateral.

 

Section 2.02                             Prohibition on Marshalling, Etc. 
(a) Until the Discharge of Priority Lien Obligations, the Second Lien Collateral
Trustee will not assert any marshalling, appraisal, valuation, or other similar
right that may otherwise be available to a junior secured creditor.

 

(b)                                 Until the Discharge of Priority Lien
Obligations and the Discharge of Second Lien Obligations, the Third Lien
Collateral Trustee will not assert any marshalling, appraisal, valuation, or
other similar right that may otherwise be available to a junior secured
creditor.

 

Section 2.03                             No New Liens.  The parties hereto agree
that, (a) so long as the Discharge of Priority Lien Obligations has not
occurred, none of the Grantors shall, nor shall any Grantor permit any of its
subsidiaries to, (i) grant or permit any additional Liens on any asset of a
Grantor to secure any Third Lien Obligation, or take any action to perfect any
additional Liens, unless it has granted, or substantially concurrently therewith
grants (or offers to grant), a Lien on such asset of such Grantor to secure
(A) the Priority Lien Obligations and has taken all actions required to perfect
such Liens and (B) the Second Lien Obligations and has taken all actions
required to perfect such Liens; provided, however, the refusal or inability of
the Priority Lien Agent or the Second Lien Collateral Trustee to accept such
Lien will not prevent the Third Lien Collateral Trustee from taking the Lien,
(ii) grant or permit any additional Liens on any asset of a Grantor to secure
any Second Lien Obligation, or take any action to perfect any additional Liens,
unless it has granted, or substantially concurrently therewith grants (or offers
to grant), a Lien on such asset of such Grantor to secure (A) the Priority Lien
Obligations and has taken all actions required to perfect such Liens and (B) the
Third Lien Obligations and has taken all actions required to perfect such Liens;
provided, however, the refusal or inability of the Priority Lien Agent or the
Third Lien Collateral Trustee to accept such Lien will not prevent the Second
Lien Collateral Trustee from taking the Lien or (iii) grant or permit any
additional Liens on any asset of a Grantor to secure any Priority Lien
Obligation, or take any action to perfect any additional Liens, unless it has
granted, or substantially concurrently therewith grants (or offers to grant), a
Lien on such asset of such Grantor to secure (A) the Second Lien Obligations and
has taken all actions required to perfect such Liens and (B) the Third Lien
Obligations and has taken all actions required to perfect such Liens; provided,
however, the refusal or inability of the Second Lien Collateral Trustee or the
Third Lien Collateral Trustee to accept such Lien will not prevent the Priority
Lien Agent from taking the Lien and (b) after the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, none of the
Grantors shall, nor shall any Grantor permit any of its subsidiaries to,
(i) grant or permit any additional Liens on any asset of a Grantor to secure any
Second Lien Obligation, or take any action to perfect any additional Liens,
unless it has granted, or substantially concurrently therewith grants (or offers
to grant), a Lien on such asset of such Grantor to secure the Third Lien
Obligations; provided, however, the refusal or inability of the Third Lien
Collateral Trustee to accept such Lien will not prevent the Second Lien
Collateral Trustee from taking the Lien or (ii) grant or permit any additional
Liens on any asset of a Grantor to secure any Third Lien Obligations unless it
has granted, or substantially concurrently therewith grants (or offers to
grant), a Lien on such asset of a Grantor to secure the Second Lien Obligations
and has taken all actions required to perfect such Liens; provided, however, the
refusal or inability of the Second Lien Collateral Trustee to accept such Lien
will not prevent the Third Lien Collateral Trustee from taking the Lien, with
each such Lien as described in clauses (a) and (b) of this Section 2.03 to be
subject to the provisions of this Agreement.  To the extent that the provisions
of the immediately preceding sentence are not complied with for any reason,
without limiting any other right or remedy available to the Priority Lien Agent,
the other Priority Lien Secured Parties, the Second Lien Collateral Trustee or
the other Second Lien Secured Parties, each of the Second Lien Collateral
Trustee, for itself and on behalf of the other Second Lien Secured Parties and
the Third Lien Collateral Trustee, for itself and on behalf of the other Third
Lien Secured Parties, agrees that any amounts received by or distributed to any
Second Lien Secured Party or

 

18

--------------------------------------------------------------------------------


 

Third Lien Secured Party, as applicable, pursuant to or as a result of any Lien
granted in contravention of this Section 2.03 shall be subject to
Section 3.05(b).

 

Section 2.04                             Similar Collateral and Agreements.  The
parties hereto acknowledge and agree that it is their intention that the
Priority Lien Collateral, the Second Lien Collateral and the Third Lien
Collateral be identical.  In furtherance of the foregoing, the parties hereto
agree (a) to cooperate in good faith in order to determine, upon any reasonable
request by the Priority Lien Agent, the Second Lien Collateral Trustee or the
Third Lien Collateral Trustee, the specific assets included in the Priority Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral, the steps
taken to perfect the Priority Liens, the Second Liens and the Third Liens
thereon and the identity of the respective parties obligated under the Priority
Lien Documents, the Second Lien Documents and the Third Lien Documents in
respect of the Priority Lien Obligations, the Second Lien Obligations and the
Third Lien Obligations, respectively, (b) that the Second Lien Security
Documents creating Liens on the Collateral shall be in all material respects the
same forms of documents as the respective Priority Lien Security Documents
creating Liens on the Collateral other than (i) with respect to the priority
nature of the Liens created thereunder in such Collateral, (ii) such
modifications to such Second Lien Security Documents which are less restrictive
than the corresponding Priority Lien Security Documents, (iii) provisions in the
Second Lien Security Documents which are solely applicable to the rights and
duties of the Second Lien Secured Parties, and (iv) such deletions or
modifications of representations, warranties and covenants as are customary with
respect to security documents establishing Liens securing publicly traded debt
securities, (c) that the Third Lien Security Documents creating Liens on the
Collateral shall be in all material respects the same forms of documents as the
respective Priority Lien Security Documents and Second Lien Security Documents
creating Liens on the Collateral other than (i) with respect to the priority
nature of the Liens created thereunder in such Collateral, (ii) such
modifications to such Third Lien Security Documents which are less restrictive
than the corresponding Priority Lien Security Documents and Second Lien Security
Documents, (iii) provisions in the Third Lien Security Documents which are
solely applicable to the rights and duties of the Third Lien Secured Parties,
and (iv) such deletions or modifications of representations, warranties and
covenants as are customary with respect to security documents establishing Liens
securing publicly traded debt securities, (d) that at no time shall there be any
Grantor that is an obligor in respect of the Second Lien Obligations that is not
also an obligor in respect of the Priority Lien Obligations and (e) that at no
time shall there be any Grantor that is an obligor in respect of the Third Lien
Obligations that is not also an obligor in respect of the Priority Lien
Obligations and the Second Lien Obligations.

 

Section 2.05                             No Duties of Priority Lien Agent.  Each
of the Second Lien Collateral Trustee, for itself and on behalf of each Second
Lien Secured Party, and the Third Lien Collateral Trustee, for itself and on
behalf of each Third Lien Secured Party, acknowledges and agrees that neither
the Priority Lien Agent nor any other Priority Lien Secured Party shall have any
duties or other obligations to any such Second Lien Secured Party or Third Lien
Secured Party with respect to any Collateral, other than to transfer to the
Second Lien Collateral Trustee any remaining Collateral and any proceeds of the
sale or other Disposition of any such Collateral remaining in its possession
following the associated Discharge of Priority Lien Obligations, in each case
without representation or warranty on the part of the Priority Lien Agent or any
Priority Lien Secured Party.  In furtherance of the foregoing, each Second Lien
Secured Party and Third Lien Secured Party acknowledges and agrees that until
the Discharge of Priority Lien Obligations (subject to the terms of
Section 3.02, including the rights of the Second Lien Secured Parties and the
Third Lien Secured Parties following the expiration of any applicable Standstill
Period), the Priority Lien Agent shall be entitled, for the benefit of the
Priority Lien Secured Parties, to sell, transfer or otherwise Dispose of or deal
with such Collateral, as provided herein and in the Priority Lien Documents,
without regard to (a) any Second Lien or any rights to which the Second Lien
Collateral Trustee or any Second Lien Secured Party would otherwise be entitled
as a result of such Second Lien or (b) any Third Lien or any rights to which the
Third Lien Collateral Trustee or any Third Lien Secured Party would

 

19

--------------------------------------------------------------------------------


 

otherwise be entitled as a result of such Third Lien.  Without limiting the
foregoing, each Second Lien Secured Party and Third Lien Secured Party agrees
that neither the Priority Lien Agent nor any other Priority Lien Secured Party
shall have any duty or obligation first to marshal or realize upon any type of
Collateral, or to sell, Dispose of or otherwise liquidate all or any portion of
such Collateral, in any manner that would maximize the return to the Second Lien
Secured Parties or the Third Lien Secured Parties, notwithstanding that the
order and timing of any such realization, sale, Disposition or liquidation may
affect the amount of proceeds actually received by the Second Lien Secured
Parties or the Third Lien Secured Parties, as applicable, from such realization,
sale, Disposition or liquidation.  Each of the Second Lien Secured Parties and
Third Lien Secured Parties waives any claim such Second Lien Secured Party or
Third Lien Secured Party may now or hereafter have against the Priority Lien
Agent or any other Priority Lien Secured Party arising out of any actions which
the Priority Lien Agent or the Priority Lien Secured Parties take or omit to
take (including actions with respect to the creation, perfection or continuation
of Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral,
and actions with respect to the collection of any claim for all or any part of
the Priority Lien Obligations from any account debtor, guarantor or any other
party) in accordance with this Agreement and the Priority Lien Documents or the
valuation, use, protection or release of any security for the Priority Lien
Obligations.

 

Section 2.06                             No Duties of Second Lien Collateral
Trustee.  The Third Lien Collateral Trustee, for itself and on behalf of each
Third Lien Secured Party, acknowledges and agrees that neither the Second Lien
Collateral Trustee nor any other Second Lien Secured Party shall have any duties
or other obligations to such Third Lien Secured Party with respect to any
Collateral, other than to transfer to the Third Lien Collateral Trustee any
remaining Collateral and any proceeds of the sale or other Disposition of any
such Collateral remaining in its possession following the associated Discharge
of Second Lien Obligations (provided such discharge of Second Lien Obligations
occurs after the Discharge of Priority Lien Obligations), in each case without
representation or warranty on the part of the Second Lien Collateral Trustee or
any Second Lien Secured Party.  In furtherance of the foregoing, each Third Lien
Secured Party acknowledges and agrees that after the Discharge of Priority Lien
Obligations and until the Discharge of Second Lien Obligations (subject to the
terms of Section 3.02, including the rights of the Third Lien Secured Parties
following expiration of the Third Lien Second Standstill Period), the Second
Lien Collateral Trustee shall be entitled, for the benefit of the Second Lien
Secured Parties, to sell, transfer or otherwise Dispose of or deal with such
Collateral, as provided herein and in the Second Lien Documents, without regard
to any Third Lien or any rights to which the Third Lien Collateral Trustee or
any Third Lien Secured Party would otherwise be entitled as a result of such
Third Lien.  Without limiting the foregoing, each Third Lien Secured Party
agrees that neither the Second Lien Collateral Trustee nor any other Second Lien
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Collateral, or to sell, Dispose of or otherwise liquidate all or any
portion of such Collateral, in any manner that would maximize the return to the
Third Lien Secured Parties, notwithstanding that the order and timing of any
such realization, sale, Disposition or liquidation may affect the amount of
proceeds actually received by the Third Lien Secured Parties from such
realization, sale, Disposition or liquidation.  Following the Discharge of
Second Lien Obligations, the Third Lien Collateral Trustee and the other Third
Lien Secured Parties may, subject to any other agreements binding on the Third
Lien Collateral Trustee or such other Third Lien Secured Parties, assert their
rights under the New York UCC or otherwise to any proceeds remaining following a
sale, Disposition or other liquidation of Collateral by, or on behalf of the
Third Lien Secured Parties.  Each of the Third Lien Secured Parties waives any
claim such Third Lien Secured Party may now or hereafter have against the Second
Lien Collateral Trustee or any other Second Lien Secured Party arising out of
any actions which the Second Lien Collateral Trustee or the Second Lien Secured
Parties take or omit to take (including actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral, and actions with respect to the collection of any
claim for all or any part of the Second Lien Obligations from

 

20

--------------------------------------------------------------------------------


 

any account debtor, guarantor or any other party) in accordance with this
Agreement and the Second Lien Documents or the valuation, use, protection or
release of any security for the Second Lien Obligations.

 

ARTICLE III
ENFORCEMENT RIGHTS; PURCHASE OPTION

 

Section 3.01                             Limitation on Enforcement Action. 
(a) Prior to the Discharge of Priority Lien Obligations, each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, hereby agrees that, subject to Section 3.05(b) and
Section 4.07, none of the Second Lien Collateral Trustee, any other Second Lien
Secured Party, the Third Lien Collateral Trustee or any other Third Lien Secured
Party shall commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its interest in or realize upon, or take any other action available to it in
respect of, any Collateral under any Second Lien Security Document or Third Lien
Security Document, as applicable, applicable law or otherwise (including but not
limited to any right of setoff), it being agreed that only the Priority Lien
Agent, acting in accordance with the applicable Priority Lien Documents, shall
have the exclusive right (and whether or not any Insolvency or Liquidation
Proceeding has been commenced), to take any such actions or exercise any such
remedies, in each case, without any consultation with or the consent of the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party.  In exercising
rights and remedies with respect to the Collateral, the Priority Lien Agent and
the other Priority Lien Secured Parties may enforce the provisions of the
Priority Lien Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in their sole discretion and regardless of
whether such exercise and enforcement is adverse to the interest of any Second
Lien Secured Party or Third Lien Secured Party.  Such exercise and enforcement
shall include the rights of an agent appointed by them to Dispose of Collateral
upon foreclosure, to incur expenses in connection with any such Disposition and
to exercise all the rights and remedies of a secured creditor under the Uniform
Commercial Code, the Bankruptcy Code or any other Bankruptcy Law.  Without
limiting the generality of the foregoing, the Priority Lien Agent will have the
exclusive right to deal with that portion of the Collateral consisting of
deposit accounts and securities accounts (collectively “Accounts”), including
exercising rights under control agreements with respect to such Accounts.  Each
of the Second Lien Collateral Trustee, for itself and on behalf of the other
Second Lien Secured Parties and the Third Lien Collateral Trustee, for itself
and on behalf of the other Third Lien Secured Parties, hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any Second Lien
Security Document, any other Second Lien Document, any Third Lien Security
Document or any other Third Lien Document, as applicable, shall be deemed to
restrict in any way the rights and remedies of the Priority Lien Agent or the
other Priority Lien Secured Parties with respect to the Collateral as set forth
in this Agreement.  Notwithstanding the foregoing, subject to Section 3.05, each
of the Second Lien Collateral Trustee, on behalf of the Second Lien Secured
Parties, and the Third Lien Collateral Trustee, on behalf of the Third Lien
Secured Parties, may, but will have no obligation to, take all such actions (not
adverse to the Priority Liens or the rights of the Priority Lien Agent and the
Priority Lien Secured Parties) it deems necessary to perfect or continue the
perfection of the Second Liens in the Collateral or to create, preserve or
protect (but not enforce) the Second Liens in the Collateral or to perfect or
continue the perfection of the Third Liens in the Collateral or to create,
preserve or protect (but not enforce) the Third Liens in the Collateral, as
applicable.  Nothing herein shall limit the right or ability of the Second Lien
Secured Parties or any Third Lien Secured Parties to (i) purchase (by credit bid
or otherwise) all or any portion of the Collateral in connection with any
enforcement of remedies by the Priority Lien Agent to the extent that, and so
long as, the Priority Lien Secured Parties receive payment in full in cash of
all Priority Lien Obligations after giving effect thereto or (ii) file a proof
of claim with respect to the Second Lien Obligations or the Third Lien
Obligations, as applicable.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, the Third
Lien Collateral Trustee, for itself and on behalf of each Third Lien Secured
Party, hereby agrees that, subject to Section 3.05(b) and Section 4.07, neither
the Third Lien Collateral Trustee nor any other Third Lien Secured Party shall
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its interest in
or realize upon, or take any other action available to it in respect of, any
Collateral under any Third Lien Security Document, applicable law or otherwise
(including but not limited to any right of setoff), it being agreed that only
the Second Lien Collateral Trustee, acting in accordance with the applicable
Second Lien Documents, shall have the exclusive right (and whether or not any
Insolvency or Liquidation Proceeding has been commenced), to take any such
actions or exercise any such remedies, in each case, without any consultation
with or the consent of the Third Lien Collateral Trustee or any other Third Lien
Secured Party.  In exercising rights and remedies with respect to the
Collateral, the Second Lien Collateral Trustee and the other Second Lien Secured
Parties may enforce the provisions of the Second Lien Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in their sole discretion and regardless of whether such exercise and enforcement
is adverse to the interest of any Third Lien Secured Party.  Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral upon foreclosure, to incur expenses in connection with any such
Disposition and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code or any other Bankruptcy
Law.  Without limiting the generality of the foregoing, the Second Lien
Collateral Trustee will have the exclusive right to deal with the Accounts,
including exercising rights under control agreements with respect to such
Accounts.  The Third Lien Collateral Trustee, for itself and on behalf of the
other Third Lien Secured Parties, hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Third Lien Security Document
or any other Third Lien Document shall be deemed to restrict in any way the
rights and remedies of the Second Lien Collateral Trustee or the other Second
Lien Secured Parties with respect to the Collateral as set forth in this
Agreement.  Notwithstanding the foregoing, subject to Section 3.05, the Third
Lien Collateral Trustee may, but will have no obligation to, on behalf of the
Third Lien Secured Parties, take all such actions (not adverse to the Second
Liens or the rights of the Second Lien Collateral Trustee and the Second Lien
Secured Parties) it deems necessary to perfect or continue the perfection of the
Third Liens in the Collateral or to create, preserve or protect (but not
enforce) the Third Liens in the Collateral.

 

Section 3.02                             Standstill Periods; Permitted
Enforcement Action.  (a) Prior to the Discharge of Priority Lien Obligations and
notwithstanding the foregoing Section 3.01, both before and during an Insolvency
or Liquidation Proceeding:

 

(i)                                     after a period of 180 days has elapsed
(which period will be tolled during any period in which the Priority Lien Agent
is not entitled, on behalf of the Priority Lien Secured Parties, to enforce or
exercise any rights or remedies with respect to any Collateral as a result of
(A) any injunction issued by a court of competent jurisdiction or (B) the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding)
since the date on which the Second Lien Collateral Trustee has delivered to the
Priority Lien Agent written notice of the acceleration of any Second Lien Debt
(the “Second Lien Standstill Period”), the Second Lien Collateral Trustee and
the other Second Lien Secured Parties may enforce or exercise any rights or
remedies with respect to any Collateral; provided, however that notwithstanding
the expiration of the Second Lien Standstill Period or anything in the Second
Lien Collateral Trust Agreement to the contrary, in no event may the Second Lien
Collateral Trustee or any other Second Lien Secured Party enforce or exercise
any rights or remedies with respect to any Collateral, or commence, join with
any Person at any time in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, if the Priority Lien Agent on
behalf of the Priority Lien Secured Parties or any other Priority Lien Secured
Party shall have commenced, and shall be diligently

 

22

--------------------------------------------------------------------------------


 

pursuing (or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to the Collateral
or any such action or proceeding (prompt written notice thereof to be given to
the Second Lien Representatives by the Priority Lien Agent); provided, further,
that, at any time after the expiration of the Second Lien Standstill Period, if
neither the Priority Lien Agent nor any other Priority Lien Secured Party shall
have commenced and be diligently pursuing (or shall have sought or requested
relief from, or modification of, the automatic stay or any other stay or other
prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof) the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding, and the Second Lien Collateral Trustee shall have
commenced the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, then
for so long as the Second Lien Collateral Trustee is diligently pursuing such
rights or remedies, none of any Priority Lien Secured Party, the Priority Lien
Agent, any Third Lien Secured Party or the Third Lien Collateral Trustee shall
take any action of a similar nature with respect to such Collateral, or
commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding; and

 

(ii)                                  after a period of 270 days has elapsed
(which period will be tolled during any period in which the Priority Lien Agent
is not entitled, on behalf of the Priority Lien Secured Parties, to enforce or
exercise any rights or remedies with respect to any Collateral as a result of
(A) any injunction issued by a court of competent jurisdiction or (B) the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding)
since the date on which the Third Lien Collateral Trustee has delivered to the
Priority Lien Agent and the Second Lien Collateral Trustee written notice of the
acceleration of any Third Lien Debt (the “Third Lien First Standstill Period”),
the Third Lien Collateral Trustee and the other Third Lien Secured Parties may
enforce or exercise any rights or remedies with respect to any Collateral;
provided, however that notwithstanding the expiration of the Third Lien First
Standstill Period or anything in the Third Lien Collateral Trust Agreement to
the contrary, in no event may the Third Lien Collateral Trustee or any other
Third Lien Secured Party enforce or exercise any rights or remedies with respect
to any Collateral, or commence, join with any Person at any time in commencing,
or petition for or vote in favor of any resolution for, any such action or
proceeding, if (I) the Priority Lien Agent on behalf of the Priority Lien
Secured Parties or any other Priority Lien Secured Party or (II) the Second Lien
Collateral Trustee on behalf of the Second Lien Secured Parties or any other
Second Lien Secured Party shall have commenced, and shall be diligently pursuing
(or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or prohibition in any Insolvency or Liquidation
Proceeding to enable the commencement and pursuit thereof), the enforcement or
exercise of any rights or remedies with respect to the Collateral or any such
action or proceeding (prompt written notice thereof to be given to the Third
Lien Representatives by the Priority Lien Agent or the Second Lien Collateral
Trustee, as applicable); provided, further, that, at any time after the
expiration of the Third Lien First Standstill Period, if none of any Priority
Lien Secured Party, the Priority Lien Agent, any Second Lien Secured Party or
the Second Lien Collateral Trustee shall have commenced and be diligently
pursuing the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, and the
Third Lien Collateral Trustee shall have commenced the enforcement or exercise
of any rights or remedies with respect to any material portion of the Collateral
or any such action or proceeding, then for so long as the Third Lien Collateral
Trustee is diligently pursuing such rights or remedies, none of any Priority
Lien Secured Party, the Priority Lien Agent, any Second Lien Secured Party or
the Second Lien Collateral Trustee shall take any action of a similar nature
with respect to such Collateral, or commence, join with any Person at any time
in commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations and
notwithstanding the foregoing Section 3.01, both before and during an Insolvency
or Liquidation Proceeding, after a period of 180 days has elapsed (which period
will be tolled during any period in which the Second Lien Collateral Trustee is
not entitled, on behalf of the Second Lien Secured Parties, to enforce or
exercise any rights or remedies with respect to any Collateral as a result of
(A) any injunction issued by a court of competent jurisdiction or (B) the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding)
since the date on which the Third Lien Collateral Trustee has delivered to the
Second Lien Collateral Trustee written notice of the acceleration of any Third
Lien Debt (the “Third Lien Second Standstill Period”), the Third Lien Collateral
Trustee and the other Third Lien Secured Parties may enforce or exercise any
rights or remedies with respect to any Collateral; provided, however that
notwithstanding the expiration of the Third Lien Second Standstill Period or
anything in the Third Lien Collateral Trust Agreement to the contrary, in no
event may the Third Lien Collateral Trustee or any other Third Lien Secured
Party enforce or exercise any rights or remedies with respect to any Collateral,
or commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding, if the
Second Lien Collateral Trustee on behalf of the Second Lien Secured Parties or
any other Second Lien Secured Party shall have commenced, and shall be
diligently pursuing (or shall have sought or requested relief from, or
modification of, the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to the Collateral
or any such action or proceeding (prompt written notice thereof to be given to
the Third Lien Representatives by the Second Lien Collateral Trustee); provided,
further, that, at any time after the expiration of the Third Lien Second
Standstill Period, if neither the Second Lien Collateral Trustee nor any other
Second Lien Secured Party shall have commenced and be diligently pursuing the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding, and the Third Lien
Collateral Trustee shall have commenced the enforcement or exercise of any
rights or remedies with respect to any material portion of the Collateral or any
such action or proceeding, then for so long as the Third Lien Collateral Trustee
is diligently pursuing such rights or remedies, neither any Second Lien Secured
Party nor the Second Lien Collateral Trustee shall take any action of a similar
nature with respect to such Collateral, or commence, join with any Person at any
time in commencing, or petition for or vote in favor of any resolution for, any
such action or proceeding.

 

Section 3.03                             Insurance.  (a) Unless and until the
Discharge of Priority Lien Obligations has occurred (subject to the terms of
Section 3.02, including the rights of the Second Lien Secured Parties and the
Third Lien Secured Parties following expiration of any applicable Standstill
Period), the Priority Lien Agent shall have the sole and exclusive right,
subject to the rights of the Grantors under the Priority Lien Documents, to
adjust and settle claims in respect of Collateral under any insurance policy in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral.  Unless and until the Discharge of Priority Lien
Obligations has occurred, and subject to the rights of the Grantors under the
Priority Lien Documents, all proceeds of any such policy and any such award (or
any payments with respect to a deed in lieu of condemnation) in respect to the
Collateral shall be paid to the Priority Lien Agent pursuant to the terms of the
Priority Lien Documents (including for purposes of cash collateralization of
commitments, letters of credit and Hedging Obligations).  If the Second Lien
Collateral Trustee, any Second Lien Secured Party, the Third Lien Collateral
Trustee or any Third Lien Secured Party shall, at any time prior to the
Discharge of Priority Lien Obligations, receive any proceeds of any such
insurance policy or any such award or payment in contravention of the foregoing,
it shall pay such proceeds over to the Priority Lien Agent.  In addition, if by
virtue of being named as an additional insured or loss payee of any insurance
policy of any Grantor covering any of the Collateral, the Second Lien Collateral
Trustee, any other Second Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party shall have the right to adjust or settle
any claim under any such insurance policy, then unless and until the Discharge
of

 

24

--------------------------------------------------------------------------------


 

Priority Lien Obligations has occurred, the Second Lien Collateral Trustee, any
such Second Lien Secured Party, the Third Lien Collateral Trustee and any such
Third Lien Secured Party shall follow the instructions of the Priority Lien
Agent, or of the Grantors under the Priority Lien Documents to the extent the
Priority Lien Documents grant such Grantors the right to adjust or settle such
claims, with respect to such adjustment or settlement (subject to the terms of
Section 3.02, including the rights of the Second Lien Secured Parties and the
Third Lien Secured Parties following expiration of any applicable Standstill
Period).

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations (subject to
the terms of Section 3.02, including the rights of the Third Lien Secured
Parties following expiration of the Third Lien Second Standstill Period), the
Second Lien Collateral Trustee shall have the sole and exclusive right, subject
to the rights of the Grantors under the Second Lien Documents, to adjust and
settle claims in respect of Collateral under any insurance policy in the event
of any loss thereunder and to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting the
Collateral.  Unless and until the Discharge of Second Lien Obligations has
occurred, and subject to the rights of the Grantors under the Second Lien
Documents, all proceeds of any such policy and any such award (or any payments
with respect to a deed in lieu of condemnation) in respect to the Collateral
shall be paid to the Second Lien Collateral Trustee pursuant to the terms of the
Second Lien Documents and, after the Discharge of Second Lien Obligations has
occurred, to the Third Lien Collateral Trustee to the extent required under the
Third Lien Documents and then, to the extent no Third Lien Obligations are
outstanding, to the owner of the subject property, to such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct.  If the Third Lien Collateral Trustee or any Third Lien Secured Party
shall, at any time following the Discharge of Priority Lien Obligations but
prior to the Discharge of Second Lien Obligations, receive any proceeds of any
such insurance policy or any such award or payment in contravention of the
foregoing, it shall pay such proceeds over to the Second Lien Collateral
Trustee.  In addition, if by virtue of being named as an additional insured or
loss payee of any insurance policy of any Grantor covering any of the
Collateral, the Third Lien Collateral Trustee or any other Third Lien Secured
Party shall have the right to adjust or settle any claim under any such
insurance policy, then unless and until the Discharge of Second Lien Obligations
has occurred, the Third Lien Collateral Trustee and any such Third Lien Secured
Party shall follow the instructions of the Second Lien Collateral Trustee, or of
the Grantors under the Second Lien Documents to the extent the Second Lien
Documents grant such Grantors the right to adjust or settle such claims, with
respect to such adjustment or settlement (subject to the terms of Section 3.02,
including the rights of the Third Lien Secured Parties following expiration of
the Third Lien Second Standstill Period).

 

Section 3.04                             Notification of Release of Collateral. 
Each of the Priority Lien Agent, the Second Lien Collateral Trustee and the
Third Lien Collateral Trustee shall give the other Secured Debt Representatives
prompt written notice of the Disposition by it of, and Release by it of the Lien
on, any Collateral.  Such notice shall describe in reasonable detail the subject
Collateral, the parties involved in such Disposition or Release, the place,
time, manner and method thereof, and the consideration, if any, received
therefor; provided, however, that the failure to give any such notice shall not
in and of itself in any way impair the effectiveness of any such Disposition or
Release.

 

Section 3.05                             No Interference; Payment Over.

 

(a)                                 No Interference.  (i) The Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
agrees that each Second Lien Secured Party (i) will not take or cause to be
taken any action the purpose or effect of which is, or could be, to make any
Second Lien pari passu with, or to give such Second Lien Secured Party any
preference or priority relative to, any Priority Lien with respect to the
Collateral or any part thereof, (ii) will not challenge or question in any
proceeding the

 

25

--------------------------------------------------------------------------------


 

validity or enforceability of any Priority Lien Obligations or Priority Lien
Document, or the validity, attachment, perfection or priority of any Priority
Lien, or the validity or enforceability of the priorities, rights or duties
established by the provisions of this Agreement, (iii) will not take or cause to
be taken any action the purpose or effect of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other Disposition of the Collateral by any
Priority Lien Secured Party or the Priority Lien Agent acting on their behalf,
(iv) shall have no right to (A) direct the Priority Lien Agent or any other
Priority Lien Secured Party to exercise any right, remedy or power with respect
to any Collateral or (B) consent to the exercise by the Priority Lien Agent or
any other Priority Lien Secured Party of any right, remedy or power with respect
to any Collateral, (v) will not institute any suit or assert in any suit or
Insolvency or Liquidation Proceeding any claim against the Priority Lien Agent
or other Priority Lien Secured Party seeking damages from or other relief by way
of specific performance, instructions or otherwise with respect to, and neither
the Priority Lien Agent nor any other Priority Lien Secured Party shall be
liable for, any action taken or omitted to be taken by the Priority Lien Agent
or other Priority Lien Secured Party with respect to any Priority Lien
Collateral, (vi) prior to the Discharge of Priority Lien Obligations will not
seek, and hereby waives any right, to have any Collateral or any part thereof
marshaled upon any foreclosure or other Disposition of such Collateral,
(vii) will not attempt, directly or indirectly, whether by judicial proceedings
or otherwise, to challenge the enforceability of any provision of this
Agreement, (viii) will not object to forbearance by the Priority Lien Agent or
any Priority Lien Secured Party, and (ix) prior to the Discharge of Priority
Lien Obligations will not assert, and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;
and

 

(ii)                                  The Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, agrees that each Third
Lien Secured Party (i) will not take or cause to be taken any action the purpose
or effect of which is, or could be, to make any Third Lien pari passu with, or
to give such Third Lien Secured Party any preference or priority relative to,
any Priority Lien or Second Lien with respect to the Collateral or any part
thereof, (ii) will not challenge or question in any proceeding the validity or
enforceability of any Priority Lien Obligations, Priority Lien Document, Second
Lien Obligations or Second Lien Document, or the validity, attachment,
perfection or priority of any Priority Lien or Second Lien, or the validity or
enforceability of the priorities, rights or duties established by the provisions
of this Agreement, (iii) will not take or cause to be taken any action the
purpose or effect of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other Disposition of the Collateral by any Priority Lien Secured Party or the
Priority Lien Agent acting on their behalf or by any Second Lien Secured Party
or the Second Lien Collateral Trustee acting on their behalf, (iv) shall have no
right to (A) direct the Priority Lien Agent, any other Priority Lien Secured
Party, the Second Lien Collateral Trustee or any other Second Lien Secured Party
to exercise any right, remedy or power with respect to any Collateral or
(B) consent to the exercise by the Priority Lien Agent, any other Priority Lien
Secured Party, the Second Lien Collateral Trustee or any other Second Lien
Secured Party of any right, remedy or power with respect to any Collateral,
(v) will not institute any suit or assert in any suit or Insolvency or
Liquidation Proceeding any claim against the Priority Lien Agent, any other
Priority Lien Secured Party, the Second Lien Collateral Trustee or any other
Second Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and none of the
Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Collateral Trustee or any other Second Lien Secured Party shall be liable for,
any action taken or omitted to be taken by the Priority Lien Agent, any other
Priority Lien Secured Party, the Second Lien Collateral Trustee or any other
Second Lien Secured Party with respect to any Priority Lien Collateral or Second
Lien Collateral, as applicable, (vi) prior to the Discharge of Priority Lien
Obligations and Discharge of Second Lien Obligations will not seek, and hereby
waives any right, to have any Collateral or any part thereof marshaled upon any
foreclosure or other Disposition of such

 

26

--------------------------------------------------------------------------------


 

Collateral, (vii) will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement, (viii) will not object to forbearance by the Priority Lien
Agent, any Priority Lien Secured Party, the Second Lien Collateral Trustee or
any Second Lien Secured Party and (ix) prior to the Discharge of Priority Lien
Obligations and Discharge of Second Lien Obligations will not assert, and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or claim the benefit of any marshalling, appraisal,
valuation or other similar right that may be available under applicable law with
respect to the Collateral or any similar rights a junior secured creditor may
have under applicable law.

 

(b)                                 Payment Over.  (i) Each of the Second Lien
Collateral Trustee, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, hereby agrees that if any Second Lien Secured
Party or Third Lien Secured Party, as applicable, shall obtain possession of any
Collateral or shall realize any proceeds or payment in respect of any
Collateral, pursuant to the exercise of any rights or remedies with respect to
the Collateral under any Second Lien Security Document or Third Lien Security
Document, as applicable, or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding, to the extent
permitted hereunder, at any time prior to the Discharge of Priority Lien
Obligations secured, or intended to be secured, by such Collateral, then it
shall hold such Collateral, proceeds or payment in trust for the Priority Lien
Agent and the other Priority Lien Secured Parties and transfer such Collateral,
proceeds or payment, as the case may be, to the Priority Lien Agent as promptly
as practicable.  Furthermore, the Second Lien Collateral Trustee or the Third
Lien Collateral Trustee, as applicable, shall, at the Grantors’ expense,
promptly send written notice to the Priority Lien Agent upon receipt of such
Collateral, proceeds or payment by any Second Lien Secured Party or Third Lien
Secured Party, as applicable, and if directed by the Priority Lien Agent within
five (5) days after receipt by the Priority Lien Agent of such written notice,
shall deliver such Collateral, proceeds or payment to the Priority Lien Agent in
the same form as received, with any necessary endorsements, or as court of
competent jurisdiction may otherwise direct.  The Priority Lien Agent is hereby
authorized to make any such endorsements as agent for the Second Lien Collateral
Trustee, any other Second Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party, as applicable.  Each of the Second Lien
Collateral Trustee, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that if, at any time, it obtains written
notice that all or part of any payment with respect to any Priority Lien
Obligations previously made shall be rescinded for any reason whatsoever, it
will promptly pay over to the Priority Lien Agent any payment received by it and
then in its possession or under its direct control in respect of any such
Priority Lien Collateral and shall promptly turn any such Collateral then held
by it over to the Priority Lien Agent, and the provisions set forth in this
Agreement will be reinstated as if such payment had not been made, until the
Discharge of Priority Lien Obligations.  All Second Liens and Third Liens will
remain attached to and enforceable against all proceeds so held or remitted,
subject to the priorities set forth in this Agreement.  Anything contained
herein to the contrary notwithstanding, this Section 3.05(b) shall not apply to
any proceeds of Collateral realized in a transaction not prohibited by the
Priority Lien Documents and as to which the possession or receipt thereof by the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party, as applicable, is
otherwise permitted by the Priority Lien Documents.

 

(ii)                                  The Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby agrees that
if any Third Lien Secured Party shall obtain possession of any Collateral or
shall realize any proceeds or payment in respect of any Collateral, pursuant to
the exercise of any rights or remedies with respect to the Collateral under any
Third Lien Security Document or by the exercise of any rights available to it
under applicable law or in any Insolvency or Liquidation Proceeding, to the
extent permitted hereunder, at any time following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations secured, or
intended to be secured, by

 

27

--------------------------------------------------------------------------------


 

such Collateral, then it shall hold such Collateral, proceeds or payment in
trust for the Second Lien Collateral Trustee and the other Second Lien Secured
Parties and transfer such Collateral, proceeds or payment, as the case may be,
to the Second Lien Collateral Trustee as promptly as practicable.  Furthermore,
the Third Lien Collateral Trustee shall, at the Grantors’ expense, promptly send
written notice to the Second Lien Collateral Trustee upon receipt of such
Collateral, proceeds or payment by any Third Lien Secured Party, and if directed
by the Second Lien Collateral Trustee within five (5) days after receipt by the
Second Lien Collateral Trustee of such written notice, shall deliver such
Collateral, proceeds or payment to the Second Lien Collateral Trustee in the
same form as received, with any necessary endorsements, or as court of competent
jurisdiction may otherwise direct.  The Second Lien Collateral Trustee is hereby
authorized to make any such endorsements as agent for the Third Lien Collateral
Trustee or any other Third Lien Secured Party.  The Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that if, at any time, it obtains written notice that all or part of any payment
with respect to any Second Lien Obligations previously made shall be rescinded
for any reason whatsoever, it will promptly pay over to the Second Lien
Collateral Trustee any payment received by it and then in its possession or
under its direct control in respect of any such Second Lien Collateral and shall
promptly turn any such Collateral then held by it over to the Second Lien
Collateral Trustee, and the provisions set forth in this Agreement will be
reinstated as if such payment had not been made, until the Discharge of Second
Lien Obligations.  All Third Liens will remain attached to and enforceable
against all proceeds so held or remitted, subject to the priorities set forth in
this Agreement.  Anything contained herein to the contrary notwithstanding, this
Section 3.05(b) shall not apply to any proceeds of Collateral realized in a
transaction not prohibited by the Second Lien Documents and as to which the
possession or receipt thereof by the Third Lien Collateral Trustee or any other
Third Lien Secured Party is otherwise permitted by the Second Lien Documents.

 

Section 3.06                             Purchase Option.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, on or at any time after (i) the commencement of an Insolvency
or Liquidation Proceeding or (ii) the acceleration of the Priority Lien
Obligations, holders of the Second Lien Debt and each of their respective
designated Affiliates (the “Second Lien Purchasers”) will have the right, at
their sole option and election (but will not be obligated), at any time upon
prior written notice to the Priority Lien Agent, to purchase from the Priority
Lien Secured Parties (x) all (but not less than all) Priority Lien Obligations
(including unfunded commitments) other than any Priority Lien Obligations
constituting Excess Priority Lien Obligations and (y) any loans provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing that are
outstanding on the date of such purchase.  Promptly following the receipt of
such notice, the Priority Lien Agent will deliver to the Second Lien Trustee a
statement of the amount of Priority Lien Debt, other Priority Lien Obligations
(other than any Priority Lien Obligations constituting Excess Priority Lien
Obligations) and DIP Financing provided by any of the Priority Lien Secured
Parties, if any, then outstanding and the amount of the cash collateral
requested by the Priority Lien Agent to be delivered pursuant to
Section 3.06(b)(ii) below.  The right to purchase provided for in this
Section 3.06 will expire unless, within 10 Business Days after the receipt by
the Second Lien Trustee of such notice from the Priority Lien Agent, the Second
Lien Trustee delivers to the Priority Lien Agent an irrevocable commitment of
the Second Lien Purchasers to purchase (x) all (but not less than all) of the
Priority Lien Obligations (including unfunded commitments) other than any
Priority Lien Obligations constituting Excess Priority Lien Obligations and
(y) any loans provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing and to otherwise complete such purchase on the terms set
forth under this Section 3.06.

 

(b)                                 On the date specified by the Second Lien
Trustee (on behalf of the Second Lien Purchasers) in such irrevocable commitment
(which shall not be less than five Business Days nor more than 20 Business Days,
after the receipt by the Priority Lien Agent of such irrevocable commitment),
the

 

28

--------------------------------------------------------------------------------


 

Priority Lien Secured Parties shall sell to the Second Lien Purchasers (x) all
(but not less than all) Priority Lien Obligations (including unfunded
commitments) other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations and (y) any loans provided by any of the Priority Lien
Secured Parties in connection with a DIP Financing that are outstanding on the
date of such sale, subject to any required approval of any Governmental
Authority then in effect, if any, and only if on the date of such sale, the
Priority Lien Agent receives the following:

 

(i)                                     payment, as the purchase price for all
Priority Lien Obligations sold in such sale, of an amount equal to the full
amount of (x) all Priority Lien Obligations (other than outstanding letters of
credit as referred to in clause (ii) below) other than any Priority Lien
Obligations constituting Excess Priority Lien Obligations and (y) loans provided
by any of the Priority Lien Secured Parties in connection with a DIP Financing
then outstanding (including principal, interest, fees, reasonable attorneys’
fees and legal expenses, but excluding contingent indemnification obligations
for which no claim or demand for payment has been made at or prior to such
time); provided that in the case of Hedging Obligations that constitute Priority
Lien Obligations the Second Lien Purchasers shall cause the applicable
agreements governing such Hedging Obligations to be assigned and novated or, if
such agreements have been terminated, such purchase price shall include an
amount equal to the sum of any unpaid amounts then due in respect of such
Hedging Obligations, calculated using the market quotation method and after
giving effect to any netting arrangements;

 

(ii)                                  a cash collateral deposit in such amount
as the Priority Lien Agent determines is reasonably necessary to secure the
payment of any outstanding letters of credit constituting Priority Lien
Obligations that may become due and payable after such sale (but not in any
event in an amount greater than one hundred five percent (105%) of the amount
then reasonably estimated by the Priority Lien Agent to be the aggregate
outstanding amount of such letters of credit at such time), which cash
collateral shall be (A) held by the Priority Lien Agent as security solely to
reimburse the issuers of such letters of credit that become due and payable
after such sale and any fees and expenses incurred in connection with such
letters of credit and (B) returned to the Second Lien Trustee (except as may
otherwise be required by applicable law or any order of any court or other
Governmental Authority) promptly after the expiration or termination from time
to time of all payment contingencies affecting such letters of credit; and

 

(iii)                               any agreements, documents or instruments
which the Priority Lien Agent may reasonably request pursuant to which the
Second Lien Trustee and the Second Lien Purchasers in such sale expressly assume
and adopt all of the obligations of the Priority Lien Agent and the Priority
Lien Secured Parties under the Priority Lien Documents and in connection with
loans provided by any of the Priority Lien Secured Parties in connection with a
DIP Financing on and after the date of the purchase and sale and the Second Lien
Trustee (or any other representative appointed by the holders of a majority in
aggregate principal amount of the Second Lien Indenture Notes then outstanding)
becomes a successor agent thereunder.

 

(c)                                  Such purchase of the Priority Lien
Obligations (including unfunded commitments) and any loans provided by any of
the Priority Lien Secured Parties in connection with a DIP Financing shall be
made on a pro rata basis among the Second Lien Purchasers giving notice to the
Priority Lien Agent of their interest to exercise the purchase option hereunder
according to each such Second Lien Purchaser’s portion of the Second Lien Debt
outstanding on the date of purchase or such portion as such Second Lien
Purchasers may otherwise agree among themselves.  Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account of the Priority Lien Agent as the Priority Lien Agent may designate in
writing to the Second Lien Collateral Trustee for such purpose.  Interest shall
be calculated to but excluding the Business Day on which such sale occurs if the
amounts so paid by the Second Lien Purchasers to the bank account designated by
the Priority Lien

 

29

--------------------------------------------------------------------------------


 

Agent are received in such bank account prior to 12:00 noon, New York City time,
and interest shall be calculated to and including such Business Day if the
amounts so paid by the Second Lien Purchasers to the bank account designated by
the Priority Lien Agent are received in such bank account later than 12:00 noon,
New York City time.

 

(d)                                 Such sale shall be expressly made without
representation or warranty of any kind by the Priority Lien Secured Parties as
to the Priority Lien Obligations, the Collateral or otherwise and without
recourse to any Priority Lien Secured Party, except that the Priority Lien
Secured Parties shall represent and warrant severally as to the Priority Lien
Obligations (including unfunded commitments) and any loans provided by any of
the Priority Lien Secured Parties in connection with a DIP Financing then owing
to it: (i) that such applicable Priority Lien Secured Party owns such Priority
Lien Obligations (including unfunded commitments) and any loans provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing; and
(ii) that such applicable Priority Lien Secured Party has the necessary
corporate or other governing authority to assign such interests.

 

(e)                                  After such sale becomes effective, the
outstanding letters of credit will remain enforceable against the issuers
thereof and will remain secured by the Priority Liens upon the Collateral in
accordance with the applicable provisions of the Priority Lien Documents as in
effect at the time of such sale, and the issuers of letters of credit will
remain entitled to the benefit of the Priority Liens upon the Collateral and
sharing rights in the proceeds thereof in accordance with the provisions of the
Priority Lien Documents as in effect at the time of such sale, as fully as if
the sale of the Priority Lien Debt had not been made, but only the Person or
successor agent to whom the Priority Liens are transferred in such sale will
have the right to foreclose upon or otherwise enforce the Priority Liens and
only the Second Lien Purchasers in the sale will have the right to direct such
Person or successor as to matters relating to the foreclosure or other
enforcement of the Priority Liens.

 

ARTICLE IV
OTHER AGREEMENTS

 

Section 4.01                             Release of Liens; Automatic Release of
Second Liens and Third Liens.  (a) Prior to the Discharge of Priority Lien
Obligations, each of the Second Lien Collateral Trustee, for itself and on
behalf of each other Second Lien Secured Party, and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that, in the event the Priority Lien Secured Parties release their Lien on any
Collateral, each of the Second Lien and Third Lien on such Collateral shall
terminate and be released automatically and without further action if
(i) (A) after giving effect to such release and the filing of any additional
mortgages or supplements or amendments to existing mortgages on or prior to the
consummation of such release, the Collateral securing the Second Lien
Obligations satisfies the minimum mortgage requirement set forth in the Second
Lien Indenture (provided that any release in connection with a sale, transfer or
other disposition of Collateral in a transaction or circumstance that does not
violate Section 4.14 of the Second Lien Indenture (or any similar provision of
any other Second Lien Document) shall not be subject to the conditions of this
clause (i)(A)) and (B) after giving effect to such release and the filing of any
additional Third Lien Security Documents or supplements or amendments to
existing Third Lien Security Documents on or prior to the consummation of such
release, the Collateral securing the Third Lien Obligations shall satisfy any
minimum collateral requirements in the Third Lien Documents (provided that any
release in connection with a sale, transfer or other disposition of Collateral
in a transaction or circumstance that complies with the applicable provisions of
the Third Lien Documents shall not be subject to the conditions of this clause
(i)(B)), (ii) such release is effected in connection with the Priority Lien
Collateral Agent’s foreclosure upon, or other exercise of rights or remedies
with respect to, such Collateral, or (iii) such release is effected in
connection with a sale or other Disposition of any Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code if the Priority Lien Secured Parties

 

30

--------------------------------------------------------------------------------


 

shall have consented to such sale or Disposition of such Collateral; provided
that, in the case of each of clauses (i), (ii) and (iii), the Second Liens and
Third Liens on such Collateral shall attach to (and shall remain subject and
subordinate to all Priority Liens securing Priority Lien Obligations, subject
to, in the case of the Second Lien Obligations, the Priority Lien Cap and, in
the case of the Third Liens, shall remain subject and subordinate to (I) all
Priority Liens securing Priority Lien Obligations and (II) all Second Liens
securing Second Lien Obligations) any proceeds of a sale, transfer or other
Disposition of Collateral not paid to the Priority Lien Secured Parties or that
remain after the Discharge of Priority Lien Obligations.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, agrees that, in the event the Second Lien Secured Parties release
their Lien on any Collateral, the Third Lien on such Collateral shall terminate
and be released automatically and without further action if (i) after giving
effect to such release and the filing of any additional Third Lien Security
Documents or supplements or amendments to existing Third Lien Security Documents
on or prior to the consummation of such release, the Collateral securing the
Third Lien Obligations shall satisfy any minimum collateral requirements in the
Third Lien Documents (provided that any release in connection with a sale,
transfer or other disposition of Collateral in a transaction or circumstance
that complies with the applicable provisions of the Third Lien Documents shall
not be subject to the conditions of this clause (i)), (ii) such release is
effected in connection with the Second Lien Collateral Trustee’s foreclosure
upon, or other exercise of rights or remedies with respect to, such Collateral,
or (iii) such release is effected in connection with a sale or other Disposition
of any Collateral (or any portion thereof) under Section 363 of the Bankruptcy
Code or any other provision of the Bankruptcy Code if the Second Lien Secured
Parties shall have consented to such sale or Disposition of such Collateral;
provided that, in the case of each of clauses (i), (ii) and (iii), the Third
Liens on such Collateral shall attach to (and shall remain subject and
subordinate to all Second Liens securing Second Lien Obligations) any proceeds
of a sale, transfer or other Disposition of Collateral not paid to the Second
Lien Secured Parties or that remain after the Discharge of Second Lien
Obligations.

 

(c)                                  Each of the Second Lien Collateral Trustee
and the Third Lien Collateral Trustee agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such releases and other instruments as
shall reasonably be requested by the Priority Lien Agent or the Second Lien
Collateral Trustee, as applicable, to evidence and confirm any release of
Collateral provided for in this Section 4.01.

 

Section 4.02                             Certain Agreements With Respect to
Insolvency or Liquidation Proceedings.  (a) The parties hereto acknowledge that
this Agreement is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code and shall continue in full force and effect, notwithstanding the
commencement of any Insolvency or Liquidation Proceeding by or against SandRidge
or any subsidiary of SandRidge.  All references in this Agreement to SandRidge
or any subsidiary of SandRidge or any other Grantor will include such Person or
Persons as a debtor-in-possession and any receiver or trustee for such Person or
Persons in an Insolvency or Liquidation Proceeding.  For the purposes of this
Section 4.02, unless otherwise provided herein, clauses (b) through and
including (o) shall be in full force and effect prior to the Discharge of
Priority Lien Obligations and clauses (p) through and including (cc) shall be in
full force and effect following the Discharge of Priority Lien Obligations but
prior to the Discharge of Second Lien Obligations.

 

(b)                                 If SandRidge or any of its subsidiaries
shall become subject to any Insolvency or Liquidation Proceeding and shall, as
debtor(s)-in-possession, or if any receiver or trustee for such Person or
Persons shall, move for approval of financing (“DIP Financing”) to be provided
by one or more lenders (the “DIP Lenders”) under Section 364 of the Bankruptcy
Code or the use of cash collateral under Section 363 of the Bankruptcy Code,
(i) the Second Lien Collateral Trustee, for itself and on behalf of each

 

31

--------------------------------------------------------------------------------


 

Second Lien Secured Party, agrees that neither it nor any other Second Lien
Secured Party and (ii) the Third Lien Collateral Trustee, for itself and on
behalf of each Third Lien Secured Party, agrees that neither it nor any other
Third Lien Secured Party, will raise any objection, contest or oppose, and each
Second Lien Secured Party and Third Lien Secured Party will waive any claim such
Person may now or hereafter have, to any such financing or to the Liens on the
Collateral securing the same (“DIP Financing Liens”), or to any use, sale or
lease of cash collateral that constitutes Collateral or to any grant of
administrative expense priority under Section 364 of the Bankruptcy Code, unless
(A) the Priority Lien Agent or the Priority Lien Secured Parties oppose or
object to such DIP Financing or such DIP Financing Liens or such use of cash
collateral, (B) the maximum principal amount of indebtedness permitted under
such DIP Financing exceeds the sum of (I) the amount of Priority Lien
Obligations refinanced with the proceeds thereof (not including the amount of
any Excess Priority Lien Obligations) and (II) $150,000,000, or (C) the terms of
such DIP Financing provide for the sale of a substantial part of the Collateral
or require the confirmation of a plan of reorganization containing specific
terms or provisions (other than repayment in cash of such DIP Financing on the
effective date thereof).  To the extent such DIP Financing Liens are senior to,
or rank pari passu with, the Priority Liens, (1) the Second Lien Collateral
Trustee will, for itself and on behalf of the other Second Lien Secured Parties,
subordinate the Second Liens on the Collateral to the Priority Liens and to such
DIP Financing Liens, so long as the Second Lien Collateral Trustee, on behalf of
the Second Lien Secured Parties, retains Liens on all the Collateral, including
proceeds thereof arising after the commencement of any Insolvency or Liquidation
Proceeding, with the same priority relative to the Priority Liens and the Third
Liens as existed prior to the commencement of the case under the Bankruptcy Code
and (2) the Third Lien Collateral Trustee will, for itself and on behalf of the
other Third Lien Secured Parties, subordinate the Third Liens on the Collateral
to the Priority Liens, the Second Liens and to such DIP Financing Liens, so long
as the Third Lien Collateral Trustee, on behalf of the Third Lien Secured
Parties, retains Liens on all the Collateral, including proceeds thereof arising
after the commencement of any Insolvency or Liquidation Proceeding, with the
same priority relative to the Priority Liens and the Second Liens as existed
prior to the commencement of the case under the Bankruptcy Code.

 

(c)                                  Prior to the Discharge of Priority Lien
Obligations, without the consent of the Priority Lien Agent, in its sole
discretion, each of the Second Lien Collateral Trustee, for itself and on behalf
of each Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, agrees not to propose,
support or enter into any DIP Financing.

 

(d)                                 Each of the Second Lien Collateral Trustee,
for itself and on behalf of each Second Lien Secured Party and the Third Lien
Collateral Trustee, for itself and on behalf of each Third Lien Secured Party,
agrees that it will not object to, oppose or contest (or join with or support
any third party objecting to, opposing or contesting) a sale or other
Disposition, a motion to sell or Dispose or the bidding procedure for such sale
or Disposition of any Collateral (or any portion thereof) under Section 363 of
the Bankruptcy Code or any other provision of the Bankruptcy Code if the
Priority Lien Secured Parties shall have consented to such sale or Disposition,
such motion to sell or Dispose or such bidding procedure for such sale or
Disposition of such Collateral and all Priority Liens, Second Liens and Third
Liens will attach to the proceeds of the sale in the same respective priorities
as set forth in this Agreement.

 

(e)                                  Each of the Second Lien Collateral Trustee,
for itself and on behalf of each other Second Lien Secured Party and the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, waives any claim that may be had against the Priority Lien Agent
or any other Priority Lien Secured Party arising out of any DIP Financing Liens
(that is granted in a manner that is consistent with this Agreement) or
administrative expense priority under Section 364 of the Bankruptcy Code.

 

32

--------------------------------------------------------------------------------


 

(f)                                   The Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party, agrees that
neither the Second Lien Collateral Trustee nor any other Second Lien Secured
Party and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party, will file or prosecute in any
Insolvency or Liquidation Proceeding any motion for adequate protection (or any
comparable request for relief) based upon their interest in the Collateral, nor
object to, oppose or contest (or join with or support any third party objecting
to, opposing or contesting) (i) any request by the Priority Lien Agent or any
other Priority Lien Secured Party for adequate protection or (ii) any objection
by the Priority Lien Agent or any other Priority Lien Secured Party to any
motion, relief, action or proceeding based on the Priority Lien Agent or
Priority Lien Secured Parties claiming a lack of adequate protection, except
that

 

(A)                               the Second Lien Secured Parties may:

 

(I)                                   freely seek and obtain relief granting
adequate protection in the form of a replacement lien co-extensive in all
respects with, but subordinated (as set forth in Section 2.01) to, and with the
same relative priority to the Priority Liens and the Third Liens as existed
prior to the commencement of the Insolvency or Liquidation Proceeding, all Liens
granted in the Insolvency or Liquidation Proceeding to, or for the benefit of,
the Priority Lien Secured Parties; and

 

(II)                              freely seek and obtain any relief upon a
motion for adequate protection (or any comparable relief), without any condition
or restriction whatsoever, at any time after the Discharge of Priority Lien
Obligations; and

 

(B)                               the Third Lien Secured Parties may:

 

(I)                                   freely seek and obtain relief granting
adequate protection in the form of a replacement lien co-extensive in all
respects with, but subordinated (as set forth in Section 2.01) to, and with the
same relative priority to the Priority Liens and the Second Liens as existed
prior to the commencement of the Insolvency or Liquidation Proceeding, all Liens
granted in the Insolvency or Liquidation Proceeding to, or for the benefit of,
the Priority Lien Secured Parties and the Second Lien Secured Parties; and

 

(II)                              freely seek and obtain any relief upon a
motion for adequate protection (or any comparable relief), without any condition
or restriction whatsoever, at any time after the Discharge of Priority Lien
Obligations and the Discharge of Second Lien Obligations.

 

(g)                                  Each of the Second Lien Collateral Trustee,
for itself and on behalf of each of the other of the Second Lien Secured Parties
and the Third Lien Collateral Trustee, for itself and on behalf of each of the
other Third Lien Secured Parties, waives any claim it or any such other Second
Lien Secured Party or Third Lien Secured Party, as applicable, may now or
hereafter have against the Priority Lien Agent or any other Priority Lien
Secured Party (or their representatives) arising out of any election by the
Priority Lien Agent or any Priority Lien Secured Parties, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code.

 

(h)                                 The Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party, agrees that in any
Insolvency or Liquidation Proceeding, neither the Second Lien Collateral Trustee
nor any other Second Lien Secured Party and the Third Lien Collateral Trustee,
for itself and on behalf of each other Third Lien Secured Party, agrees that in
any Insolvency or Liquidation

 

33

--------------------------------------------------------------------------------


 

Proceeding, neither the Third Lien Collateral Trustee nor any other Third Lien
Secured Party, shall support or vote to accept any plan of reorganization or
disclosure statement of SandRidge or any other Grantor unless (i) such plan is
accepted by the Class of Priority Lien Secured Parties in accordance with
Section 1126(c) of the Bankruptcy Code or otherwise provides for the payment in
full in cash of all Priority Lien Obligations (including all post-petition
interest approved by the bankruptcy court, fees and expenses and cash
collateralization of all letters of credit) on the effective date of such plan
of reorganization, or (ii) such plan provides on account of the Priority Lien
Secured Parties for the retention by the Priority Lien Agent, for the benefit of
the Priority Lien Secured Parties, of the Liens on the Collateral securing the
Priority Lien Obligations, and on all proceeds thereof whenever received, and
such plan also provides that any Liens retained by, or granted to, the Second
Lien Collateral Trustee and the Third Lien Collateral Trustee are only on
property securing the Priority Lien Obligations and shall have the same relative
priority with respect to the Collateral or other property, respectively, as
provided in this Agreement with respect to the Collateral. Except as provided
herein, each of the Second Lien Secured Parties and the Third Lien Secured
Parties shall remain entitled to vote their claims in any such Insolvency or
Liquidation Proceeding.

 

(i)                                     The Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party, agrees that
neither the Second Lien Collateral Trustee nor any other Second Lien Secured
Party and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party, shall seek relief, pursuant to
Section 362(d) of the Bankruptcy Code or otherwise, from the automatic stay of
Section 362(a) of the Bankruptcy Code or from any other stay in any Insolvency
or Liquidation Proceeding in respect of the Collateral without the prior written
consent of the Priority Lien Agent.

 

(j)                                    The Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party, agrees that
neither the Second Lien Collateral Trustee nor any other Second Lien Secured
Party and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party, shall oppose or seek to
challenge any claim by the Priority Lien Agent or any other Priority Lien
Secured Party for allowance or payment in any Insolvency or Liquidation
Proceeding of Priority Lien Obligations consisting of post-petition interest,
fees or expenses or cash collateralization of all letters of credit to the
extent of the value of the Priority Liens (it being understood that such value
will be determined without regard to the existence of the Second Liens or the
Third Liens on the Collateral) subject to the Priority Lien Cap.  Neither
Priority Lien Agent nor any other Priority Lien Secured Party shall oppose or
seek to challenge any claim by the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party for allowance or payment in any Insolvency or Liquidation
Proceeding of Second Lien Obligations or Third Lien Obligations, as applicable,
consisting of post-petition interest, fees or expenses to the extent of the
value of the Second Liens or the Third Liens, as applicable, on the Collateral;
provided that if the Priority Lien Agent or any other Priority Lien Secured
Party shall have made any such claim, such claim (i) shall have been approved or
(ii) will be approved contemporaneously with the approval of any such claim by
the Second Lien Collateral Trustee or any Second Lien Secured Party or the Third
Lien Collateral Trustee or any Third Lien Secured Party, as applicable.

 

(k)                                 Without the express written consent of the
Priority Lien Agent, none of the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party shall (or shall join with or support any third party in
opposing, objecting to or contesting, as the case may be), in any Insolvency or
Liquidation Proceeding involving any Grantor, (i) oppose, object to or contest
the determination of the extent of any Liens held by any of Priority Lien
Secured Party or the value of any claims of any such holder under
Section 506(a) of the

 

34

--------------------------------------------------------------------------------


 

Bankruptcy Code or (ii) oppose, object to or contest the payment to the Priority
Lien Secured Party of interest, fees or expenses under Section 506(b) of the
Bankruptcy Code subject to the Priority Lien Cap.

 

(l)                                     Notwithstanding anything to the contrary
contained herein, if in any Insolvency or Liquidation Proceeding a determination
is made that any Lien encumbering any Collateral is not enforceable for any
reason, then each of the Second Lien Collateral Trustee for itself and on behalf
of each other Second Lien Secured Party and the Third Lien Collateral Trustee,
for itself and on behalf of each other Third Lien Secured Party, agrees that,
any distribution or recovery they may receive in respect of any Collateral shall
be segregated and held in trust and forthwith paid over to the Priority Lien
Agent for the benefit of the Priority Lien Secured Parties in the same form as
received without recourse, representation or warranty (other than a
representation of the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee, as applicable, that it has not otherwise sold, assigned,
transferred or pledged any right, title or interest in and to such distribution
or recovery) but with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct.  Each of the Second Lien Collateral Trustee,
for itself and on behalf of each other Second Lien Secured Party and the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, hereby appoints the Priority Lien Agent, and any officer or agent
of the Priority Lien Agent, with full power of substitution, the
attorney-in-fact of each Second Lien Secured Party and Third Lien Secured Party
for the limited purpose of carrying out the provisions of this
Section 4.02(l) and taking any action and executing any instrument that the
Priority Lien Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.02(l), which appointment is irrevocable and coupled with an
interest.

 

(m)                             Each of the Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, hereby agrees that the Priority Lien Agent shall have the exclusive right
to credit bid the Priority Lien Obligations and further that none of the Second
Lien Collateral Trustee, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party shall (or shall join
with or support any third party in opposing, objecting to or contesting, as the
case may be) oppose, object to or contest such credit bid by the Priority Lien
Agent.

 

(n)                                 Without the consent of the Priority Lien
Agent in its sole discretion, each of the Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, agrees it will not file an involuntary bankruptcy claim or seek the
appointment of an examiner or a trustee for SandRidge or any of its
subsidiaries.

 

(o)                                 Each of the Second Lien Collateral Trustee,
for itself and on behalf of each other Second Lien Secured Party and the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against any Priority Lien
Secured Party or any of the Collateral, except as expressly permitted by this
Agreement.

 

(p)                                 If SandRidge or any of its subsidiaries
shall become subject to any Insolvency or Liquidation Proceeding and shall, as
debtor(s)-in-possession, or if any receiver or trustee for such Person or
Persons shall, move for approval of DIP Financing to be provided by one or more
DIP Lenders under Section 364 of the Bankruptcy Code or the use of cash
collateral under Section 363 of the Bankruptcy Code, the Third Lien Collateral
Trustee, for itself and on behalf of each Third Lien Secured Party, agrees that
neither it nor any other Third Lien Secured Party will raise any objection,
contest or oppose, and each Third Lien Secured Party will waive any claim such
Person may now or hereafter have, to any such financing or to the DIP Financing
Liens on the Collateral securing the same, or to any use, sale or lease of cash
collateral that constitutes Collateral or to any grant of administrative expense
priority under Section 

 

35

--------------------------------------------------------------------------------


 

364 of the Bankruptcy Code, unless (i) the Second Lien Collateral Trustee or the
Second Lien Secured Parties oppose or object to such DIP Financing or such DIP
Financing Liens or such use of cash collateral or (ii) the maximum principal
amount of indebtedness permitted under such DIP Financing exceeds the sum of
(A) the amount of Second Lien Obligations refinanced with the proceeds thereof
and (B) $150,000,000.  To the extent such DIP Financing Liens are senior to, or
rank pari passu with, the Second Liens, the Third Lien Collateral Trustee will,
for itself and on behalf of the other Third Lien Secured Parties, subordinate
the Third Liens on the Collateral to the Second Liens and to such DIP Financing
Liens, so long as the Third Lien Collateral Trustee, on behalf of the Third Lien
Secured Parties, retains Liens on all the Collateral, including proceeds thereof
arising after the commencement of any Insolvency or Liquidation Proceeding, with
the same priority relative to the Priority Liens and the Second Liens as existed
prior to the commencement of the case under the Bankruptcy Code.

 

(q)                                 Without the consent of the Second Lien
Collateral Trustee in its sole discretion, the Third Lien Collateral Trustee,
for itself and on behalf of each Third Lien Secured Party, agrees not to
propose, support or enter into any DIP Financing.

 

(r)                                    The Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, agrees that it will not
object to, oppose or contest (or join with or support any third party objecting
to, opposing or contesting) a sale or other Disposition, a motion to sell or
Dispose or the bidding procedure for such sale or Disposition of any Collateral
(or any portion thereof) under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if the Second Lien Collateral Trustee and the
requisite holders of Second Lien Obligations shall have consented to such sale
or Disposition, such motion to sell or Dispose or such bidding procedure for
such sale or Disposition of such Collateral and all Second Liens and Third Liens
will attach to the proceeds of the sale in the same respective priorities as set
forth in this Agreement.

 

(s)                                   The Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, waives any claim
that may be had against the Second Lien Collateral Trustee or any other Second
Lien Secured Party arising out of any DIP Financing Liens (granted in a manner
that is consistent with this Agreement) or administrative expense priority under
Section 364 of the Bankruptcy Code.

 

(t)                                    The Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that neither
the Third Lien Collateral Trustee nor any other Third Lien Secured Party will
file or prosecute in any Insolvency or Liquidation Proceeding any motion for
adequate protection (or any comparable request for relief) based upon their
interest in the Collateral, nor object to, oppose or contest (or join with or
support any third party objecting to, opposing or contesting) (i) any request by
the Second Lien Collateral Trustee or any other Second Lien Secured Party for
adequate protection or (ii) any objection by the Second Lien Collateral Trustee
or any other Second Lien Secured Party to any motion, relief, action or
proceeding based on the Second Lien Collateral Trustee or Second Lien Secured
Parties claiming a lack of adequate protection, except that the Third Lien
Secured Parties may:

 

(A)                               freely seek and obtain relief granting
adequate protection in the form of a replacement lien co-extensive in all
respects with, but subordinated (as set forth in Section 2.01) to, with the same
relative priority to the Second Liens as existed prior to the commencement of
the Insolvency or Liquidation Proceeding, all Liens granted in the Insolvency or
Liquidation Proceeding to, or for the benefit of, the Second Lien Secured
Parties; and

 

36

--------------------------------------------------------------------------------


 

(B)                               freely seek and obtain any relief upon a
motion for adequate protection (or any comparable relief), without any condition
or restriction whatsoever, at any time after the Discharge of Second Lien
Obligations.

 

(u)                                 The Third Lien Collateral Trustee, for
itself and on behalf of each of the other of the Third Lien Secured Parties,
waives any claim the Third Lien Collateral Trustee or any such other Third Lien
Secured Party may now or hereafter have against the Second Lien Collateral
Trustee or any other Second Lien Secured Party (or their representatives)
arising out of any election by the Second Lien Collateral Trustee or any Second
Lien Secured Parties, in any proceeding instituted under the Bankruptcy Code, of
the application of Section 1111(b) of the Bankruptcy Code.

 

(v)                                 The Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that in any
Insolvency or Liquidation Proceeding, neither the Third Lien Collateral Trustee
nor any other Third Lien Secured Party shall support or vote for any plan of
reorganization or disclosure statement of SandRidge or any other Grantor unless
(i) such plan is accepted by the Class of Second Lien Secured Parties in
accordance with Section 1126(c) of the Bankruptcy Code or otherwise provides for
the payment in full in cash of all Second Lien Obligations (including all
post-petition interest, fees and expenses) on the effective date of such plan of
reorganization, or (ii) such plan provides on account of the Second Lien Secured
Parties for the retention by the Second Lien Collateral Trustee, for the benefit
of the Second Lien Secured Parties, of the Liens on the Collateral securing the
Second Lien Obligations, and on all proceeds thereof whenever received, and such
plan also provides that any Liens retained by, or granted to, the Third Lien
Collateral Trustee are only on property securing the Second Lien Obligations and
shall have the same relative priority with respect to the Collateral or other
property, respectively, as provided in this Agreement with respect to the
Collateral.  Except as provided herein, the Third Lien Secured Parties shall
remain entitled to vote their claims in any such Insolvency or Liquidation
Proceeding.

 

(w)                               The Third Lien Collateral Trustee, for itself
and on behalf of each other Third Lien Secured Party, hereby agrees that until
the Discharge of Second Lien Obligations has occurred, neither the Third Lien
Collateral Trustee nor any Third Lien Secured Party shall seek relief, pursuant
to Section 362(d) of the Bankruptcy Code or otherwise, from the automatic stay
of Section 362(a) of the Bankruptcy Code or from any other stay in any
Insolvency or Liquidation Proceeding in respect of the Collateral, without the
prior written consent of the Second Lien Collateral Trustee.

 

(x)                                 The Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that neither
the Third Lien Collateral Trustee nor any other Third Lien Secured Party shall
oppose or seek to challenge any claim by the Second Lien Collateral Trustee or
any other Second Lien Secured Party for allowance or payment in any Insolvency
or Liquidation Proceeding of Second Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Second Liens (it
being understood that such value will be determined without regard to the
existence of the Third Liens on the Collateral).  Neither Second Lien Collateral
Trustee nor any other Second Lien Secured Party shall oppose or seek to
challenge any claim by the Third Lien Collateral Trustee or any other Third Lien
Secured Party for allowance or payment in any Insolvency or Liquidation
Proceeding of Third Lien Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of the Third Liens on the Collateral;
provided that if the Second Lien Collateral Trustee or any other Second Lien
Secured Party shall have made any such claim, such claim (i) shall have been
approved or (ii) will be approved contemporaneously with the approval of any
such claim by the Third Lien Collateral Trustee or any Third Lien Secured Party.

 

(y)                                 Without the express written consent of the
Second Lien Collateral Trustee, neither the Third Lien Collateral Trustee nor
any other Third Lien Secured Party shall (or shall join with

 

37

--------------------------------------------------------------------------------


 

or support any third party in opposing, objecting to or contesting, as the case
may be), in any Insolvency or Liquidation Proceeding involving any Grantor,
(i) oppose, object to or contest the determination of the extent of any Liens
held by any of Second Lien Secured Party or the value of any claims of any such
holder under Section 506(a) of the Bankruptcy Code or (ii) oppose, object to or
contest the payment to the Second Lien Secured Party of interest, fees or
expenses under Section 506(b) of the Bankruptcy Code.

 

(z)                                  Notwithstanding anything to the contrary
contained herein, if in any Insolvency or Liquidation Proceeding a determination
is made that any Lien encumbering any Collateral is not enforceable for any
reason, then the Third Lien Collateral Trustee for itself and on behalf of each
other Third Lien Secured Party, agrees that, any distribution or recovery they
may receive in respect of any Collateral shall be segregated and held in trust
and forthwith paid over to the Second Lien Collateral Trustee for the benefit of
the Second Lien Secured Parties in the same form as received without recourse,
representation or warranty (other than a representation of the Third Lien
Collateral Trustee that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct.  The Third Lien Collateral Trustee, for itself and on behalf
of each other Third Lien Secured Party, hereby appoints the Second Lien
Collateral Trustee, and any officer or agent of the Second Lien Collateral
Trustee, with full power of substitution, the attorney-in-fact of each Third
Lien Secured Party for the limited purpose of carrying out the provisions of
this Section 4.02(z) and taking any action and executing any instrument that the
Second Lien Collateral Trustee may deem necessary or advisable to accomplish the
purposes of this Section 4.02(z), which appointment is irrevocable and coupled
with an interest.

 

(aa)                          The Third Lien Collateral Trustee, for itself and
on behalf of each other Third Lien Secured Party, hereby agrees that the Second
Lien Collateral Trustee shall have the exclusive right to credit bid the Second
Lien Obligations and further that neither the Third Lien Collateral Trustee nor
any other Third Lien Secured Party shall (or shall join with or support any
third party in opposing, objecting to or contesting, as the case may be) oppose,
object to or contest such credit bid by the Second Lien Collateral Trustee.

 

(bb)                          Without the consent of the Second Lien Collateral
Trustee in its sole discretion, the Third Lien Collateral Trustee, for itself
and on behalf of each other Third Lien Secured Party, agrees it will not file an
involuntary bankruptcy claim or seek the appointment of an examiner or a trustee
for SandRidge or any of its subsidiaries.

 

(cc)                            The Third Lien Collateral Trustee, for itself
and on behalf of each other Third Lien Secured Party, waives any right to assert
or enforce any claim under Section 506(c) or 552 of the Bankruptcy Code as
against any Second Lien Secured Party or any of the Collateral, except as
expressly permitted by this Agreement.

 

Section 4.03                             Reinstatement.  If any Priority Lien
Secured Party is required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of any Grantor any amount
(a “Recovery”) for any reason whatsoever, then the Priority Lien Obligations
shall be reinstated to the extent of such Recovery and the Priority Lien Secured
Parties shall be entitled to a reinstatement of Priority Lien Obligations with
respect to all such recovered amounts.  Each of the Second Lien Collateral
Trustee, for itself and on behalf of each other Second Lien Secured Party, and
the Third Lien Collateral Trustee, for itself and on behalf of each other Third
Lien Secured Party, agrees that if, at any time, a Second Lien Secured Party or
a Third Lien Secured Party, as applicable, receives notice of any Recovery, the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party, as applicable,
shall promptly pay over to the Priority Lien Agent any payment received by it
and then in its possession or under its control in respect of any

 

38

--------------------------------------------------------------------------------


 

Collateral subject to any Priority Lien securing such Priority Lien Obligations
and shall promptly turn any Collateral subject to any such Priority Lien then
held by it over to the Priority Lien Agent, and the provisions set forth in this
Agreement shall be reinstated as if such payment had not been made.  If this
Agreement shall have been terminated prior to any such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement.  Any amounts received by the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party and then in its
possession or under its control on account of the Second Lien Obligations or
Third Lien Obligations, as applicable, after the termination of this Agreement
shall, in the event of a reinstatement of this Agreement pursuant to this
Section 4.03, be held in trust for and paid over to the Priority Lien Agent for
the benefit of the Priority Lien Secured Parties for application to the
reinstated Priority Lien Obligations until the discharge thereof.  This
Section 4.03 shall survive termination of this Agreement.

 

Section 4.04                             Refinancings; Additional Priority Lien
Debt; Additional Second Lien Debt; Initial Third Lien Indebtedness; Additional
Third Lien Debt.

 

(a)                                 The Priority Lien Obligations, the Second
Lien Obligations and the Third Lien Obligations may be Replaced, by any Priority
Substitute Credit Facility, Second Lien Substitute Facility or Third Lien
Substitute Facility, as the case may be, in each case, without notice to, or the
consent of any Secured Party, all without affecting the Lien priorities provided
for herein or the other provisions hereof; provided, that (i) the Priority Lien
Agent, the Second Lien Collateral Trustee and the Third Lien Collateral Trustee
shall receive on or prior to incurrence of a Priority Substitute Credit
Facility, Second Lien Substitute Facility or Third Lien Substitute Facility
(A) an Officers’ Certificate from SandRidge stating that (I) the incurrence
thereof is permitted by each applicable Secured Debt Document to be incurred and
(II) the requirements of Section 4.06 have been satisfied, and (B) a Priority
Confirmation Joinder from the holders or lenders of any indebtedness that
Replaces the Priority Lien Obligations, the Second Lien Obligations or the Third
Lien Obligations (or an authorized agent, trustee or other representative on
their behalf), (ii) the aggregate outstanding principal amount of the Priority
Lien Obligations, after giving effect to such Priority Substitute Credit
Facility, shall not exceed the Priority Lien Cap and (iii) on or before the date
of such incurrence, such Priority Substitute Credit Facility, Second Lien
Substitute Facility or Third Lien Substitute Facility is designated by
SandRidge, in an Officers’ Certificate delivered to the Priority Lien Agent, the
Second Lien Collateral Trustee and the Third Lien Collateral Trustee, as
“Priority Lien Debt”, “Second Lien Debt” or “Third Lien Debt”, as applicable,
for the purposes of the Secured Debt Documents and this Agreement; provided that
no Series of Secured Debt may be designated as more than one of Priority Lien
Debt, Second Lien Debt or Third Lien Debt.

 

(b)                                 SandRidge will be permitted to designate as
an additional holder of Priority Lien Obligations, Second Lien Obligations or
Third Lien Obligations hereunder each Person who is, or who becomes, the
registered holder of Priority Lien Debt, Second Lien Debt or Third Lien Debt, as
applicable, incurred by SandRidge after the date of this Agreement in accordance
with the terms of all applicable Secured Debt Documents.  SandRidge may effect
such designation by delivering to the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee, each of the following:

 

(i)                                     an Officers’ Certificate stating that
SandRidge intends to incur (A) Additional Priority Lien Obligations which will
be Priority Lien Debt, (B) Additional Second Lien Obligations which will be
Second Lien Debt, (C) Initial Third Lien Obligations which will be Third Lien
Debt or (D) or Additional Third Lien Obligations which will be Third Lien Debt,
which in each case, will be permitted by each applicable Secured Debt Document
to be incurred and secured by a Priority Lien,

 

39

--------------------------------------------------------------------------------


 

Second Lien or Third Lien, as applicable, equally and ratably with all
previously existing and future Priority Lien Debt, Second Lien Debt or Third
Lien Debt, as applicable;

 

(ii)                                  an authorized agent, trustee or other
representative on behalf of the holders or lenders of any Additional Priority
Lien Obligations, Additional Second Lien Obligations, Initial Third Lien
Obligations or Additional Third Lien Obligations, as applicable, must be
designated as an additional holder of Secured Obligations hereunder and must,
prior to such designation, sign and deliver on behalf of the holders or lenders
of such Additional Priority Lien Obligations, Additional Second Lien
Obligations, Initial Third Lien Obligations or Additional Third Lien
Obligations, as applicable, a Priority Confirmation Joinder, and, to the extent
necessary or appropriate to facilitate such transaction, a new intercreditor
agreement substantially similar to this Agreement, as in effect on the date
hereof; and

 

(iii)                               evidence that SandRidge has duly authorized,
executed (if applicable) and recorded (or caused to be recorded) in each
appropriate governmental office all relevant filings and recordations deemed
necessary by SandRidge and the holder of such Additional Priority Lien
Obligations, Additional Second Lien Obligations, Initial Third Lien Obligations
or Additional Third Lien Obligations, as applicable, or its Secured Debt
Representative, to ensure that the Additional Priority Lien Obligations,
Additional Second Lien Obligations, Initial Third Lien Obligations or Additional
Third Lien Obligations are secured by the Collateral in accordance with the
Priority Lien Security Documents, Second Lien Security Documents or the Third
Lien Security Documents, as applicable (provided that such filings and
recordings may be authorized, executed and recorded following any incurrence on
a post-closing basis if permitted by the Priority Lien Representative, Second
Lien Representative or Third Lien Representative for such Additional Priority
Lien Obligations, Additional Second Lien Obligations, Initial Third Lien
Obligations or Additional Third Lien Obligations, as applicable).

 

For the avoidance of doubt, the deliveries set forth in clauses (i) through
(iii) of Section 4.04(b) shall not be required (and shall be deemed satisfied)
in connection with an issuance of Additional Notes constituting Second Lien
Indenture Notes.

 

(c)                                  SandRidge will be permitted to enter into
an Initial Third Lien Debt Facility to the extent such Initial Third Lien Debt
Facility is permitted by the Priority Credit Agreement, the other Priority Lien
Documents, the Second Lien Indenture and the other Second Lien Documents.  Any
Third Lien Debt incurred pursuant to such Initial Third Lien Debt Facility may
be secured by a Third Lien under and pursuant to the Initial Third Lien Security
Documents provided the Third Lien Collateral Trustee, acting for itself and on
behalf of the Initial Third Lien Secured Parties, becomes a party to this
Agreement by satisfying the conditions set forth in clauses (i) and (ii) of the
immediately succeeding paragraph.

 

In order for the Third Lien Collateral Trustee to become a party to this
Agreement,

 

(i)                                     the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee shall have executed and
delivered a Priority Confirmation Joinder pursuant to which (a) such Third Lien
Collateral Trustee becomes a Secured Debt Representative hereunder and (b) the
Third Lien Debt and the related Initial Third Lien Secured Parties become
subject hereto and bound hereby;

 

(ii)                                  SandRidge shall have delivered to the
Priority Lien Agent and the Second Lien Collateral Trustee (A) true and complete
copies of each Initial Third Lien Document and (B) an Officer’s Certificate
certifying such copies as being true and correct and identifying the obligations
to be designated as Initial Third Lien Obligations and the initial aggregate
principal amount thereof; and

 

40

--------------------------------------------------------------------------------


 

(iii)                               without limiting Section 4.06, the Initial
Third Lien Documents relating to such Third Lien Debt shall provide, in a manner
satisfactory to the Priority Lien Agent, that each Initial Third Lien Secured
Party shall be subject to and bound by the provisions of this Agreement in its
capacity as a holder of such Third Lien Debt.

 

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow SandRidge or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Secured Debt Document.

 

Each of the then-exiting Priority Lien Agent, the Second Lien Collateral Trustee
and the Third Lien Collateral Trustee shall be authorized to execute and deliver
such documents and agreements (including amendments or supplements to this
Agreement) as such holders, lenders, agent, trustee or other representative may
reasonably request to give effect to any such Replacement or any incurrence of
Additional Priority Lien Obligations, Additional Notes, Additional Second Lien
Obligations, Initial Third Lien Obligations or Additional Third Lien
Obligations, it being understood that the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee or (if permitted by the
terms of the applicable Secured Debt Documents) the Grantors, without the
consent of any other Secured Party or (in the case of the Grantors) one or more
Secured Debt Representatives, may amend, supplement, modify or restate this
Agreement to the extent necessary or appropriate to facilitate such amendments
or supplements to effect such Replacement or incurrence all at the expense of
the Grantors.  Upon the consummation of such Replacement or incurrence and the
execution and delivery of the documents and agreements contemplated in the
preceding sentence, the holders or lenders of such indebtedness and any
authorized agent, trustee or other representative thereof shall be entitled to
the benefits of this Agreement.

 

Section 4.05                             Amendments to Second Lien Documents and
Third Lien Documents.  Prior to the Discharge of Priority Lien Obligations,
without the prior written consent of the Priority Lien Agent, no Second Lien
Document or Third Lien Document may be amended, supplemented, restated or
otherwise modified and/or refinanced or entered into to the extent such
amendment, supplement, restatement or modification and/or refinancing, or the
terms of any new Second Lien Document or Third Lien Document, as applicable,
would (i) adversely affect the lien priority rights of the Priority Lien Secured
Parties or the rights of the Priority Lien Secured Parties to receive payments
owing pursuant to the Priority Lien Documents, (ii) except as otherwise provided
for in this Agreement, add any Liens securing the Collateral granted under the
Second Lien Security Documents or the Third Lien Security Documents,
(iii) confer any additional rights on the Second Lien Collateral Trustee, any
other Second Lien Secured Party, the Third Lien Collateral Trustee or any other
Third Lien Secured Party in a manner adverse to the Priority Lien Secured
Parties, or (iv) contravene the provisions of this Agreement or the Priority
Lien Documents.

 

Section 4.06                             Legends.  Each of

 

(a)                                 the Priority Lien Agent acknowledges with
respect to the (i) Priority Credit Agreement and the Credit Agreement Security
Documents and (ii) the Additional Priority Lien Debt Facility and the Additional
Priority Lien Security Documents, if any,

 

(b)                                 the Second Lien Collateral Trustee
acknowledges with respect to (i) the Second Lien Indenture and the Indenture
Second Lien Security Documents, and (ii) the Additional Second Lien Debt
Facility and the Additional Second Lien Security Documents, if any, and

 

(c)                                  the Third Lien Collateral Trustee
acknowledges with respect to (i) the Initial Third Lien Debt Facility and the
Initial Third Lien Security Documents, if any, and (ii) the Additional Third
Lien Debt Facility and the Additional Third Lien Security Documents, if any,
that

 

41

--------------------------------------------------------------------------------


 

the Second Lien Indenture, the Initial Third Lien Debt Facility (if any), the
Additional Second Lien Debt Facility (if any), the Additional Third Lien Debt
Facility (if any), the Second Lien Documents (other than control agreements to
which both the Priority Lien Agent and the Second Lien Collateral Trustee are
parties), the Third Lien Documents (other than control agreements to which the
Priority Lien Agent or the Second Lien Collateral Trustee, as applicable, and
the Third Lien Collateral Trustee are parties) and each associated Security
Document (other than control agreements to which both the Priority Lien Agent
and the Second Lien Collateral Trustee are parties or, in the case of Third Lien
Security Documents, other than control agreements to which the Priority Lien
Agent or the Second Lien Collateral Trustee, as applicable, and the Third Lien
Collateral Trustee are parties) granting any security interest in the Collateral
will contain the appropriate legend set forth on Annex I.

 

Section 4.07                             Second Lien Secured Parties and Third
Lien Secured Parties Rights as Unsecured Creditors; Judgment Lien Creditor. 
Both before and during an Insolvency or Liquidation Proceeding, any of the
Second Lien Secured Parties and the Third Lien Secured Parties may take any
actions and exercise any and all rights that would be available to a holder of
unsecured claims; provided, however, that the Second Lien Secured Parties and
the Third Lien Secured Parties may not take any of the actions prohibited by
Section 3.05(a) or Section 4.02 or any other provisions in this Agreement;
provided, further, that in the event that any of the Second Lien Secured Parties
or Third Lien Secured Parties becomes a judgment lien creditor in respect of any
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Second Lien Obligations or the Third Lien Obligations, as
applicable, such judgment lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the Priority Lien Obligations and the
Second Lien Obligations, as applicable) as the Second Liens and Third Liens, as
applicable, are subject to this Agreement.

 

Section 4.08                             Postponement of Subrogation.  (a) Each
of the Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, and the Third Lien Collateral Trustee, for itself and
on behalf of each other Third Lien Secured Party, hereby agrees that no payment
or distribution to any Priority Lien Secured Party pursuant to the provisions of
this Agreement shall entitle any Second Lien Secured Party or Third Lien Secured
Party to exercise any rights of subrogation in respect thereof until, in the
case of the Second Lien Secured Parties, the Discharge of Priority Lien
Obligations, and in the case of the Third Lien Secured Parties, the Discharge of
Second Lien Obligations shall have occurred.  Following the Discharge of
Priority Lien Obligations, but subject to the reinstatement as provided in
Section 4.03, each Priority Lien Secured Party will execute such documents,
agreements, and instruments as any Second Lien Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Priority Lien Obligations resulting from payments or
distributions to such Priority Lien Secured Party by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Priority Lien Secured Party are paid by
such Person upon request for payment thereof.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, agrees that no payment or distribution to any Second Lien Secured
Party pursuant to the provisions of this Agreement shall entitle any Third Lien
Secured Party to exercise any rights of subrogation in respect thereof. 
Following the Discharge of Second Lien Obligations, but subject to the
reinstatement as provided in Section 4.03, each Second Lien Secured Party will
execute such documents, agreements, and instruments as any Third Lien Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Second Lien Obligations resulting from payments or
distributions to such Second Lien Secured Party by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Second Lien Secured Party are paid by
such Person upon request for payment thereof.

 

42

--------------------------------------------------------------------------------


 

Section 4.09                             Acknowledgment by the Secured Debt
Representatives.  Each of the Priority Lien Agent, for itself and on behalf of
the other Priority Lien Secured Parties, the Second Lien Collateral Trustee, for
itself and on behalf of the other Second Lien Secured Parties, and the Third
Lien Collateral Trustee, for itself and on behalf of the other Third Lien
Secured Parties, hereby acknowledges that this Agreement is a material
inducement to enter into a business relationship, that each has relied on this
Agreement to enter into the Priority Credit Agreement, the Second Lien Indenture
and the Initial Third Lien Debt Facility, as applicable, and all documentation
related thereto, and that each will continue to rely on this Agreement in their
related future dealings.

 

ARTICLE V
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

Section 5.01                             General.  (a) Prior to the Discharge of
Priority Lien Obligations, the Priority Lien Agent agrees that if it shall at
any time hold a Priority Lien on any Collateral that can be perfected by the
possession or control of such Collateral or of any Account in which such
Collateral is held, and if such Collateral or any such Account is in fact in the
possession or under the control of the Priority Lien Agent, the Priority Lien
Agent will serve as gratuitous bailee for (i) the Second Lien Collateral Trustee
for the sole purpose of perfecting the Second Lien of the Second Lien Collateral
Trustee on such Collateral and (ii) the Third Lien Collateral Trustee for the
sole purpose of perfecting the Third Lien of the Third Lien Collateral Trustee
on such Collateral.  It is agreed that the obligations of the Priority Lien
Agent and the rights of the Second Lien Collateral Trustee, the other Second
Lien Secured Parties, the Third Lien Collateral Trustee and the other Third Lien
Secured Parties in connection with any such bailment arrangement will be in all
respects subject to the provisions of Article II.  Notwithstanding anything to
the contrary herein, the Priority Lien Agent will be deemed to make no
representation as to the adequacy of the steps taken by it to perfect the Second
Lien or Third Lien on any such Collateral and shall have no responsibility,
duty, obligation or liability to the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party or any other Person for such perfection or failure to
perfect, it being understood that the sole purpose of this Article is to enable
the Second Lien Secured Parties to obtain a perfected Second Lien and the Third
Lien Secured Parties to obtain a perfected Third Lien in such Collateral to the
extent, if any, that such perfection results from the possession or control of
such Collateral or any such Account by the Priority Lien Agent.  The Priority
Lien Agent acting pursuant to this Section 5.01 shall not have by reason of the
Priority Lien Security Documents, the Second Lien Security Documents, the Third
Lien Security Documents, this Agreement or any other document or theory, a
fiduciary relationship in respect of any Priority Lien Secured Party, the Second
Lien Collateral Trustee, any Second Lien Secured Party, the Third Lien
Collateral Trustee or any Third Lien Secured Party.  Subject to Section 4.03,
from and after the Discharge of Priority Lien Obligations, the Priority Lien
Agent shall take all such actions in its power as shall reasonably be requested
by the Second Lien Collateral Trustee (at the sole cost and expense of the
Grantors) to transfer possession or control of such Collateral or any such
Account (in each case to the extent the Second Lien Collateral Trustee has a
Lien on such Collateral or Account after giving effect to any prior or
concurrent releases of Liens) to the Second Lien Collateral Trustee for the
benefit of all Second Lien Secured Parties.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, the Second
Lien Collateral Trustee agrees that if it shall at any time hold a Second Lien
on any Collateral that can be perfected by the possession or control of such
Collateral or of any Account in which such Collateral is held, and if such
Collateral or any such Account is in fact in the possession or under the control
of the Second Lien Collateral Trustee, the Second Lien Collateral Trustee will
serve as gratuitous bailee for the Third Lien Collateral Trustee for the sole
purpose of perfecting the Third Lien of the Third Lien Collateral Trustee on
such Collateral.  It is agreed that the obligations of the Second Lien
Collateral Trustee and the rights of the Third Lien Collateral Trustee and the
other Third

 

43

--------------------------------------------------------------------------------


 

Lien Secured Parties in connection with any such bailment arrangement will be in
all respects subject to the provisions of Article II.  Notwithstanding anything
to the contrary herein, the Second Lien Collateral Trustee will be deemed to
make no representation as to the adequacy of the steps taken by it to perfect
the Third Lien on any such Collateral and shall have no responsibility, duty,
obligation or liability to the Third Lien Collateral Trustee or any other Third
Lien Secured Party or any other Person for such perfection or failure to
perfect, it being understood that the sole purpose of this Article is to enable
the Third Lien Secured Parties to obtain a perfected Third Lien in such
Collateral to the extent, if any, that such perfection results from the
possession or control of such Collateral or any such Account by the Second Lien
Collateral Trustee.  The Second Lien Collateral Trustee acting pursuant to this
Section 5.01 shall not have by reason of the Second Lien Security Documents, the
Third Lien Security Documents, this Agreement or any other document or theory, a
fiduciary relationship in respect of any Second Lien Secured Party, the Third
Lien Collateral Trustee or any Third Lien Secured Party.  Subject to
Section 4.03, from and after the Discharge of Second Lien Obligations, the
Second Lien Collateral Trustee shall take all such actions in its power as shall
reasonably be requested by the Third Lien Collateral Trustee (at the sole cost
and expense of the Grantors) to transfer possession or control of such
Collateral or any such Account (in each case to the extent the Third Lien
Collateral Trustee has a Lien on such Collateral or Account after giving effect
to any prior or concurrent releases of Liens) to the Third Lien Collateral
Trustee for the benefit of all Third Lien Secured Parties.

 

Section 5.02                             Deposit Accounts.  (a) Prior to the
Discharge of Priority Lien Obligations, to the extent that any Account is under
the control of the Priority Lien Agent at any time, the Priority Lien Agent will
act as gratuitous bailee for (i) the Second Lien Collateral Trustee for the
purpose of perfecting the Liens of the Second Lien Secured Parties and (ii) the
Third Lien Collateral Trustee for the purpose of perfecting the Liens of the
Third Lien Secured Parties in such Accounts and the cash and other assets
therein as provided in Section 5.01 (but will have no duty, responsibility or
obligation to the Second Lien Secured Parties or the Third Lien Secured Parties
(including, without limitation, any duty, responsibility or obligation as to the
maintenance of such control, the effect of such arrangement or the establishment
of such perfection) except as set forth in the last sentence of this
Section 5.02(a)).  Unless the Second Liens on such Collateral shall have been or
concurrently are released, after the occurrence of Discharge of Priority Lien
Obligations, the Priority Lien Agent shall, at the request of the Second Lien
Collateral Trustee, cooperate with the Grantors and the Second Lien Collateral
Trustee (at the expense of the Grantors) in permitting control of any other
Accounts to be transferred to the Second Lien Collateral Trustee (or for other
arrangements with respect to each such Accounts satisfactory to the Second Lien
Collateral Trustee to be made).

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, to the extent
that any Account is under the control of the Second Lien Collateral Trustee at
any time, the Second Lien Collateral Trustee will act as gratuitous bailee for
the Third Lien Collateral Trustee for the purpose of perfecting the Liens of the
Third Lien Secured Parties in such Accounts and the cash and other assets
therein as provided in Section 3.01 (but will have no duty, responsibility or
obligation to the Third Lien Secured Parties (including, without limitation, any
duty, responsibility or obligation as to the maintenance of such control, the
effect of such arrangement or the establishment of such perfection) except as
set forth in the last sentence of this Section 5.02(b)).  Unless the Third Liens
on such Collateral shall have been or concurrently are released, after the
occurrence of Discharge of Second Lien Obligations, the Second Lien Collateral
Trustee shall, at the request of the Third Lien Collateral Trustee, cooperate
with the Grantors and the Third Lien Collateral Trustee (at the expense of the
Grantors) in permitting control of any other Accounts to be transferred to the
Third Lien Collateral Trustee (or for other arrangements with respect to each
such Accounts satisfactory to the Third Lien Collateral Trustee to be made).

 

44

--------------------------------------------------------------------------------


 

ARTICLE VI
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

 

Section 6.01          Application of Proceeds.  (a) Prior to the Discharge of
Priority Lien Obligations, and regardless of whether an Insolvency or
Liquidation Proceeding has been commenced, Collateral or Proceeds received in
connection with the enforcement or exercise of any rights or remedies with
respect to any portion of the Collateral will be applied:

 

(i)            first, to the payment in full in cash of all Priority Lien
Obligations that are not Excess Priority Lien Obligations,

 

(ii)           second, to the payment in full in cash of all Second Lien
Obligations,

 

(iii)          third, to the payment in full in cash of all Excess Priority Lien
Obligations,

 

(iv)          fourth, to the payment in full in cash of all Third Lien
Obligations, and

 

(v)           fifth, to SandRidge or as otherwise required by applicable law.

 

(b)           Following the Discharge of Priority Lien Obligations but prior to
the Discharge of Second Lien Obligations, and regardless of whether an
Insolvency or Liquidation Proceeding has been commenced, Collateral or Proceeds
received in connection with the enforcement or exercise of any rights or
remedies with respect to any portion of the Collateral will be applied:

 

(i)            first, to the payment in full in cash of all Second Lien
Obligations,

 

(ii)           second, to the payment in full in cash of all Excess Priority
Lien Obligations,

 

(iii)          third, to the payment in full in cash of all Third Lien
Obligations, and

 

(iv)          fourth, to SandRidge or as otherwise required by applicable law.

 

Section 6.02          Determination of Amounts.  Whenever a Secured Debt
Representative shall be required, in connection with the exercise of its rights
or the performance of its obligations hereunder, to determine the existence or
amount of any Priority Lien Obligations (or the existence of any commitment to
extend credit that would constitute Priority Lien Obligations), Second Lien
Obligations or Third Lien Obligations, or the existence of any Lien securing any
such obligations, or the Collateral subject to any such Lien, it may request
that such information be furnished to it in writing by the other Secured Debt
Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if a Secured Debt
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Secured Debt Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of
SandRidge.  Each Secured Debt Representative may rely conclusively, and shall be
fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to SandRidge or any
of their subsidiaries, any Secured Party or any other Person as a result of such
determination.

 

45

--------------------------------------------------------------------------------


 

ARTICLE VII
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;
CONSENT OF GRANTORS; ETC.

 

Section 7.01          No Reliance; Information.  The Priority Lien Secured
Parties, the Second Lien Secured Parties and the Third Lien Secured Parties
shall have no duty to disclose to any Third Lien Secured Party, to any Second
Lien Secured Party or to any Priority Lien Secured Party, as the case may be,
any information relating to SandRidge or any of the other Grantors, or any other
circumstance bearing upon the risk of non-payment of any of the Priority Lien
Obligations, the Second Lien Obligations or the Third Lien Obligations, as the
case may be, that is known or becomes known to any of them or any of their
Affiliates.  In the event any Priority Lien Secured Party, any Second Lien
Secured Party or any Third Lien Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to,
any Third Lien Secured Party, any Second Lien Secured Party or any Priority Lien
Secured Party, as the case may be, it shall be under no obligation (a) to make,
and shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of the information so provided, (b) to
provide any additional information or to provide any such information on any
subsequent occasion or (c) to undertake any investigation.

 

Section 7.02          No Warranties or Liability.

 

(a)           The Priority Lien Agent, for itself and on behalf of the other
Priority Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (i) neither the Second
Lien Collateral Trustee nor any other Second Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Second Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Third Lien
Collateral Trustee nor any other Third Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Third Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

 

(b)           The Second Lien Collateral Trustee, for itself and on behalf of
the other Second Lien Secured Parties, acknowledges and agrees that, except for
the representations and warranties set forth in Article VIII, (i) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Third Lien
Collateral Trustee nor any other Third Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Third Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

 

(c)           The Third Lien Collateral Trustee, for itself and on behalf of the
other Third Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (i) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Second Lien
Collateral Trustee nor any other Second Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or

 

46

--------------------------------------------------------------------------------


 

enforceability of any of the Second Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon.

 

(d)           (i) The Priority Lien Agent and the other Priority Lien Secured
Parties shall have no express or implied duty to the Second Lien Collateral
Trustee, any other Second Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party, (ii) the Second Lien Collateral Trustee
and the other Second Lien Secured Parties shall have no express or implied duty
to the Priority Lien Agent, any other Priority Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party, and (iii) the
Third Lien Collateral Trustee shall have no express or implied duty to the
Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Collateral Trustee or any other Second Lien Secured Party, in each case to act
or refrain from acting in a manner which allows, or results in, the occurrence
or continuance of a default or an event of default under any Priority Lien
Document, any Second Lien Document and any Third Lien Document (other than, in
each case, this Agreement), regardless of any knowledge thereof which they may
have or be charged with.

 

(e)           Each of the Second Lien Collateral Trustee, for itself and on
behalf of each other Second Lien Secured Party and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, hereby
waives any claim that may be had against the Priority Lien Agent or any other
Priority Lien Secured Party arising out of any actions which the Priority Lien
Agent or such Priority Lien Secured Party takes or omits to take (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any Collateral, and actions with
respect to the collection of any claim for all or only part of the Priority Lien
Obligations from any account debtor, guarantor or any other party) in accordance
with this Agreement and the Priority Lien Documents or the valuation, use,
protection or release of any security for such Priority Lien Obligations.  The
Third Lien Collateral Trustee, for itself and on behalf each other Third Lien
Secured Party, hereby waives any claim that may be had against the Second Lien
Collateral Trustee or any other Second Lien Secured Party arising out of any
actions which the Second Lien Collateral Trustee or such Second Lien Secured
Party takes or omits to take following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any Collateral, and actions with
respect to the collection of any claim for all or only part of the Second Lien
Obligations from any account debtor, guarantor or any other party) in accordance
with this Agreement and the Second Lien Documents or the valuation, use,
protection or release of any security for such Second Lien Obligations.

 

Section 7.03          Obligations Absolute.  The Lien priorities provided for
herein and the respective rights, interests, agreements and obligations
hereunder of the Priority Lien Agent and the other Priority Lien Secured
Parties, the Second Lien Collateral Trustee and the other Second Lien Secured
Parties, and the Third Lien Collateral Trustee and the other Third Lien Secured
Parties shall remain in full force and effect irrespective of:

 

(a)           any lack of validity or enforceability of any Secured Debt
Document;

 

(b)           any change in the time, place or manner of payment of, or in any
other term of (including the Replacing of), all or any portion of the Priority
Lien Obligations, it being specifically acknowledged that a portion of the
Priority Lien Obligations consists or may consist of indebtedness that is
revolving in nature, and the amount thereof that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed;

 

47

--------------------------------------------------------------------------------


 

(c)           any amendment, waiver or other modification, whether by course of
conduct or otherwise, of any Secured Debt Document;

 

(d)           the securing of any Priority Lien Obligations, Second Lien
Obligations or Third Lien Obligations with any additional collateral or
guarantees, or any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Collateral or any other collateral or any release
of any guarantee securing any Priority Lien Obligations, Second Lien Obligations
or Third Lien Obligations;

 

(e)           the commencement of any Insolvency or Liquidation Proceeding in
respect of SandRidge or any other Grantor; or

 

(f)            any other circumstances that otherwise might constitute a defense
available to, or a discharge of, SandRidge or any other Grantor in respect of
the Priority Lien Obligations, the Second Lien Obligations or the Third Lien
Obligations.

 

Section 7.04          Grantors Consent.  Each Grantor hereby consents to the
provisions of this Agreement and the intercreditor arrangements provided for
herein and agrees that the obligations of the Grantors under the Secured Debt
Documents will in no way be diminished or otherwise affected by such provisions
or arrangements (except as expressly provided herein).

 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

 

Section 8.01          Representations and Warranties of Each Party.  Each party
hereto represents and warrants to the other parties hereto as follows:

 

(a)           Such party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to enter into and perform its obligations under
this Agreement.

 

(b)           This Agreement has been duly executed and delivered by such party.

 

(c)           The execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any Governmental Authority of which the failure to
obtain could reasonably be expected to have a Material Adverse Effect (as
defined in the Priority Credit Agreement), (ii) will not violate any applicable
law or regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by-laws or other organizational documents of such party.

 

Section 8.02          Representations and Warranties of Each Representative. 
Each of the Priority Lien Agent, the Second Lien Collateral Trustee and the
Third Lien Collateral Trustee represents and warrants to the other parties
hereto that it is authorized under the Priority Credit Agreement, the Second
Lien Collateral Trust Agreement and the Third Lien Collateral Trust Agreement,
as the case may be, to enter into this Agreement.

 

48

--------------------------------------------------------------------------------


 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01          Notices.  All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

(a)           if to the Original Priority Lien Agent, to it at:

 

Royal Bank of Canada

20 King Street West, 4th Floor

Toronto, Ontario M5K 1C4

Fax: 416.842.4023

Attention: manager Agency Services

 

(b)           if to the Original Second Lien Collateral Trustee, to it at:

 

U.S. Bank National Association

Corporate Trust Services

EX-TX-WSFH

555 San Felipe Street, 11th Floor

Houston, Texas 77056

Fax: 713.235.9213

Attention: Mauri Cowen

 

With a copy to (which shall not constitute notice):

 

Thompson & Knight LLP

333 Clay Street, Suite 3300

Houston, Texas 77002

Fax: 832.397.8012

Attention: Cassandra Mott

 

(c)           if to any other Secured Debt Representative, to such address as
specified in the Priority Confirmation Joinder.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among SandRidge, the Priority Lien Agent,
the Second Lien Collateral Trustee and the Third Lien Collateral Trustee from
time to time, notices and other communications may also be delivered by e-mail
to the e-mail address of a representative of the applicable person provided from
time to time by such person.

 

49

--------------------------------------------------------------------------------


 

Section 9.02          Waivers; Amendment.  (a) No failure or delay on the part
of any party hereto in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by each Secured Debt Representative; provided, however,
that this Agreement may be amended from time to time as provided in
Section 4.04.  Any amendment of this Agreement that is proposed to be effected
without the consent of a Secured Debt Representative as permitted by the proviso
to the preceding sentence shall be submitted to such Secured Debt Representative
for its review at least 5 Business Days prior to the proposed effectiveness of
such amendment.

 

Section 9.03          Actions Upon Breach; Specific Performance.  (a) (i) Prior
to the Discharge of Priority Lien Obligations, if any Second Lien Secured Party
or Third Lien Secured Party, contrary to this Agreement, commences or
participates in any action or proceeding against any Grantor or the Collateral,
such Grantor, with the prior written consent of the Priority Lien Agent, may
interpose as a defense or dilatory plea the making of this Agreement, and any
Priority Lien Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Grantor and (ii) following the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations, if any Third Lien Secured Party, contrary to this Agreement,
commences or participates in any action or proceeding against any Grantor or the
Collateral, such Grantor, with the prior written consent of the Second Lien
Collateral Trustee, may interpose as a defense or dilatory plea the making of
this Agreement, and any Second Lien Secured Party may intervene and interpose
such defense or plea in its or their name or in the name of such Grantor.

 

(b)           (i) Prior to the Discharge of Priority Lien Obligations, should
any Second Lien Secured Party or Third Lien Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Collateral (including any attempt to realize upon or enforce any
remedy with respect to this Agreement), or take any other action in violation of
this Agreement or fail to take any action required by this Agreement, the
Priority Lien Agent or any other Priority Lien Secured Party (in its own name or
in the name of the relevant Grantor) or the relevant Grantor, with the prior
written consent of the Priority Lien Agent, (A) may obtain relief against such
Second Lien Secured Party or Third Lien Secured Party, as applicable, by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each of the Second Lien Collateral Trustee on
behalf of each Second Lien Secured Party and the Third Lien Collateral Trustee
on behalf of each Third Lien Secured Party that (I) the Priority Lien Secured
Parties’ damages from its actions may at that time be difficult to ascertain and
may be irreparable, and (II) each Second Lien Secured Party and Third Lien
Secured Party waives any defense that the Grantors and/or the Priority Lien
Secured Parties cannot demonstrate damage and/or be made whole by the awarding
of damages, and (B) shall be entitled to damages, as well as reimbursement for
all reasonable and documented costs and expenses incurred in connection with any
action to enforce the provisions of this Agreement and (ii) following the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations, should any Third Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this

 

50

--------------------------------------------------------------------------------


 

Agreement), or take any other action in violation of this Agreement or fail to
take any action required by this Agreement, the Second Lien Collateral Trustee
or any other Second Lien Secured Party (in its own name or in the name of the
relevant Grantor) or the relevant Grantor, with the prior written consent of the
Second Lien Collateral Trustee, (A) may obtain relief against such Third Lien
Secured Party by injunction, specific performance and/or other appropriate
equitable relief, it being understood and agreed by the Third Lien Collateral
Trustee on behalf of each Third Lien Secured Party that (I) the Second Lien
Secured Parties’ damages from its actions may at that time be difficult to
ascertain and may be irreparable, and (II) each Third Lien Secured Party waives
any defense that the Grantors and/or the Second Lien Secured Parties cannot
demonstrate damage and/or be made whole by the awarding of damages, and
(B) shall be entitled to damages, as well as reimbursement for all reasonable
and documented costs and expenses incurred in connection with any action to
enforce the provisions of this Agreement.

 

Section 9.04          Parties in Interest.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, as well as the other Secured Parties, all of whom are intended to
be bound by, and to be third party beneficiaries of, this Agreement.

 

Section 9.05          Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

Section 9.06          Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.

 

Section 9.07          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 9.08          Governing Law; Jurisdiction; Consent to Service of
Process.  (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.

 

51

--------------------------------------------------------------------------------


 

(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 9.08.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.09          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.10          Headings.  Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

Section 9.11          Conflicts.  In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall control.

 

Section 9.12          Provisions Solely to Define Relative Rights.  The
provisions of this Agreement are and are intended solely for the purpose of
defining the distinct and separate relative rights of the Priority Lien Secured
Parties, the Second Lien Secured Parties and the Third Lien Secured Parties. 
None of SandRidge, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Sections 4.01,
4.02, 4.04, or 4.05) is intended to or will amend, waive or otherwise modify the
provisions of the Priority Credit Agreement, the Second Lien Indenture or the
Initial Third Lien Debt Facility, as applicable), and except as expressly
provided in this Agreement neither SandRidge nor any other Grantor may rely on
the terms hereof (other than Sections 4.01, 4.02, 4.04, or 4.05, Article VII and
Article IX).  Nothing in this Agreement is intended to or shall impair the
obligations of SandRidge or any other Grantor, which are absolute and
unconditional, to pay the Obligations under the Secured Debt Documents as and
when the same shall become due and payable in accordance with their terms. 
Notwithstanding anything to the contrary herein or in any Secured Debt Document,
the Grantors shall not be required to act or refrain from acting pursuant to
this Agreement, any Priority Lien Document, any Second Lien Document or any
Third Lien Document with respect to any Collateral in any manner that would
cause a default under any Priority Lien Document.

 

Section 9.13          Certain Terms Concerning the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee.  (a) The Second Lien Collateral
Trustee is executing and delivering this Agreement solely in its capacity as
such and pursuant to direction set forth in the Second Lien Collateral Trust
Agreement; and in so doing, the Second Lien Collateral Trustee shall not be
responsible for the terms or

 

52

--------------------------------------------------------------------------------


 

sufficiency of this Agreement for any purpose.  The Second Lien Collateral
Trustee shall have no duties or obligations under or pursuant to this Agreement
other than such duties and obligations as may be expressly set forth in this
Agreement as duties and obligations on its part to be performed or observed.  In
entering into this Agreement, or in taking (or forbearing from) any action under
or pursuant to the Agreement, the Second Lien Collateral Trustee shall have and
be protected by all of the rights, immunities, indemnities and other protections
granted to it under the Second Lien Indenture and the other Second Lien
Documents (including without limitation Article 5 and Section 7.8 of the Second
Lien Collateral Trust Agreement).

 

(b)           The Third Lien Collateral Trustee is executing and delivering this
Agreement solely in its capacity as such and pursuant to direction set forth in
the Third Lien Collateral Trust Agreement; and in so doing, the Third Lien
Collateral Trustee shall not be responsible for the terms or sufficiency of this
Agreement for any purpose.  The Third Lien Collateral Trustee shall have no
duties or obligations under or pursuant to this Agreement other than such duties
and obligations as may be expressly set forth in this Agreement as duties and
obligations on its part to be performed or observed.  In entering into this
Agreement, or in taking (or forbearing from) any action under or pursuant to the
Agreement, the Third Lien Collateral Trustee shall have and be protected by all
of the rights, immunities, indemnities and other protections granted to it under
any Initial Third Lien Debt Facility and the Third Lien Documents.

 

Section 9.14          Certain Terms Concerning the Priority Lien Agent, the
Second Lien Collateral Trustee and the Third Lien Collateral Trustee.  None of
the Priority Lien Agent, the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee shall have any liability or responsibility for the actions or
omissions of any other Secured Party, or for any other Secured Party’s
compliance with (or failure to comply with) the terms of this Agreement.  None
of the Priority Lien Agent, the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee shall have individual liability to any Person if it shall
mistakenly pay over or distribute to any Secured Party (or SandRidge) any
amounts in violation of the terms of this Agreement, so long as the Priority
Lien Agent, the Second Lien Collateral Trustee or the Third Lien Collateral
Trustee, as the case may be, is acting in good faith.  Each party hereto hereby
acknowledges and agrees that each of the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee is entering into this
Agreement solely in its capacity under the Priority Lien Documents, the Second
Lien Documents and the Third Lien Documents, respectively, and not in its
individual capacity.  (a) The Priority Lien Agent shall not be deemed to owe any
fiduciary duty to (i) the Second Lien Collateral Trustee or any other Second
Lien Representative or any other Second Lien Secured Party or (ii) the Third
Lien Collateral Trustee or any other Third Lien Representative or any other
Third Lien Secured Party; (b) the Second Lien Collateral Trustee shall not be
deemed to owe any fiduciary duty to (i) the Priority Lien Agent or any other
Priority Lien Secured Party or (ii) the Third Lien Collateral Trustee or any
other Third Lien Representative or any other Third Lien Secured Party; and
(c) the Third Lien Collateral Trustee shall not be deemed to owe any fiduciary
duty to (i) the Priority Lien Agent or any other Priority Lien Secured Party or
(ii) the Second Lien Collateral Trustee or any other Second Lien Representative
or any other Second Lien Secured Party.

 

Section 9.15          Authorization of Secured Agents.  By accepting the
benefits of this Agreement and the other Priority Lien Security Documents, each
Priority Lien Secured Party authorizes the Priority Lien Agent to enter into
this Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith.  By accepting the benefits of this Agreement and the other
Second Lien Security Documents, each Second Lien Secured Party authorizes the
Second Lien Collateral Trustee to enter into this Agreement and to act on its
behalf as collateral agent hereunder and in connection herewith.  By accepting
the benefits of this Agreement and the other Third Lien Security Documents, each
Third Lien Secured Party authorizes the Third Lien Collateral Trustee to enter
into this Agreement and to act on its behalf as collateral agent hereunder and
in connection herewith.

 

53

--------------------------------------------------------------------------------


 

Section 9.16          Further Assurances.  Each of the Priority Lien Agent, for
itself and on behalf of the other Priority Lien Secured Party, the Second Lien
Collateral Trustee, for itself and on behalf of the other Second Lien Secured
Parties, the Third Lien Collateral Trustee, for itself and on behalf of the
other Third Lien Secured Parties, and each Grantor party hereto, for itself and
on behalf of its subsidiaries, agrees that it will execute, or will cause to be
executed, any and all further documents, agreements and instruments, and take
all such further actions, as may be required under any applicable law, or which
the Priority Lien Agent, the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee may reasonably request, to effectuate the terms of this
Agreement, including the relative Lien priorities provided for herein.

 

Section 9.17          Relationship of Secured Parties.  Nothing set forth herein
shall create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties.  None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations, the
Second Lien Obligations or the Third Lien Obligations, or for statements of any
Grantor, oral or written, or for the validity, sufficiency or enforceability of
the Priority Lien Documents, the Second Lien Documents or the Third Lien
Documents, or any security interests granted by any Grantor to any Secured Party
in connection therewith.  Each Secured Party has entered into its respective
financing agreements with the Grantors based upon its own independent
investigation, and none of the Priority Lien Agent, the Second Lien Collateral
Trustee or the Third Lien Collateral Trustee makes any warranty or
representation to the other Secured Debt Representatives or the Secured Parties
for which it acts as agent nor does it rely upon any representation of the other
agents or the Secured Parties for which it acts as agent with respect to matters
identified or referred to in this Agreement.

 

Section 9.18          Third Lien Provisions.  Notwithstanding any of the
foregoing provisions, until such time as the Third Lien Collateral Trustee has,
pursuant to the terms hereof (including but not limited Section 4.04(c)),
entered into, and, for itself and on behalf of the Third Lien Secured Parties,
agreed to be bound by the terms of, this Agreement and executed a Priority
Joinder Confirmation, the provisions of this Agreement relating to the Third
Lien Obligations (including, but not limited to, the definitions of “Additional
Third Lien Debt Facility”, “Additional Third Lien Documents”, “Additional Third
Lien Obligations”, “Additional Third Lien Secured Parties”, “Additional Third
Lien Security Documents”, “Third Lien”, “Third Lien Collateral”, “Third Lien
Collateral Trust Agreement”, “Third Lien Collateral Trustee”, “Third Lien Debt”,
“Third Lien Documents”, “Third Lien First Standstill Period”, “Third Lien
Obligations”, “Third Lien Representative”, “Third Lien Second Standstill
Period”, “Third Lien Secured Parties”, “Third Lien Security Documents” and
“Third Lien Substitute Facility” and provisions regarding priority, enforcement
actions, Standstill Periods, release of Liens, Insolvency or Liquidation
Proceedings, reinstatement, amendments to Third Lien Documents and application
of proceeds) shall not be operative.

 

[SIGNATURES BEGIN NEXT PAGE]

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ROYAL BANK OF CANADA, as Priority Lien Agent

 

 

 

 

 

By:

/s/ Susan Khokher

 

Name:

Susan Khokher

 

Title:

Manager, Agency

 

Signature Page
Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Second Lien Collateral Trustee

 

 

 

 

 

By:

/s/ Mauri J. Cowen

 

Name:

Mauri J. Cowen

 

Title:

Vice President

 

Signature Page
Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

SANDRIDGE ENERGY, INC.

 

 

 

 

 

By:

/s/ Eddie M. LeBlanc

 

Name:

Eddie M. LeBlanc

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

SANDRIDGE HOLDINGS, INC.

 

SANDRIDGE EXPLORATION AND PRODUCTION, LLC

 

SANDRIDGE MIDSTREAM, INC.

 

SANDRIDGE OPERATING COMPANY

 

INTEGRA ENERGY COMPANY, L.L.C.

SANDRIDGE GATHERING LLC

 

 

 

 

 

By:

/s/ Eddie M. LeBlanc

 

Name:

Eddie M. LeBlanc

 

Title:

Executive Vice President and Chief Financial Officer

 

Signature Page
Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Provision for the Second Lien Indenture, any Additional Second Lien Debt
Facility, the Second Lien Documents, the Initial Third Lien Debt Facility, any
Additional Third Lien Debt Facility and the Third Lien Documents

 

Reference is made to the Intercreditor Agreement, dated as of June 10, 2015,
between Royal Bank of Canada, as Priority Lien Agent (as defined therein), and
U.S. Bank National Association, as Second Lien Collateral Trustee (as defined
therein) and acknowledged and agreed by SandRidge Energy, Inc. and certain of
its subsidiaries (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Intercreditor Agreement”).  Each
holder of [Additional Second Lien Obligations][Initial Third Lien
Obligations][Additional Third Lien Obligations] (as defined therein), by its
acceptance of such [Additional Second Lien Obligations][Initial Third Lien
Obligations][Additional Third Lien Obligations] i) consents to the subordination
of Liens provided for in the Intercreditor Agreement, ii) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and iii) authorizes and instructs the [Second/Third]
Lien Collateral Trustee (as defined therein) on behalf of each [Second/Third]
Lien Secured Party (as defined therein) to enter into the Intercreditor
Agreement as [Second/Third] Lien Collateral Trustee on behalf of such
[Second/Third] Lien Secured Parties.  The foregoing provisions are intended as
an inducement to the lenders under the Priority Lien Documents (as defined in
the Intercreditor Agreement) to extend credit to SandRidge Energy, Inc. and such
lenders are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

 

Provision for all Indenture Second Lien Security Documents, any Additional
Second Lien Security Documents, the Initial Third Lien Security Documents and
the Additional Third Lien Security Documents that Grant a Security Interest in
Collateral

 

Reference is made to the Intercreditor Agreement, dated as of June 10, 2015,
between Royal Bank of Canada, as Priority Lien Agent (as defined therein), and
U.S. Bank National Association, as Second Lien Collateral Trustee (as defined
therein) and acknowledged and agreed by SandRidge Energy, Inc. and certain of
its subsidiaries (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Intercreditor Agreement”).  Each
Person that is secured hereunder, by accepting the benefits of the security
provided hereby, (i) consents (or is deemed to consent), to the subordination of
Liens provided for in the Intercreditor Agreement, (ii) agrees (or is deemed to
agree) that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement, (iii) authorizes (or is deemed to
authorize) the [Second Lien Collateral Trustee] [Third Lien Collateral Trustee]
(as defined in the Intercreditor Agreement) on behalf of such Person to enter
into, and perform under, the Intercreditor Agreement and (iv) acknowledges (or
is deemed to acknowledge) that a copy of the Intercreditor Agreement was
delivered, or made available, to such Person.

 

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement).  In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

Annex I - 1

--------------------------------------------------------------------------------


 

EXHIBIT A
to Intercreditor Agreement

 

[FORM OF]
PRIORITY CONFIRMATION JOINDER

 

Reference is made to the Intercreditor Agreement, dated as of June 10, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between Royal Bank of Canada,
as Priority Lien Agent for the Priority Lien Secured Parties (as defined
therein), and U.S. Bank National Association, as Second Lien Collateral Trustee
for the Second Lien Secured Parties (as defined therein) and acknowledged and
agreed by SandRidge Energy, Inc. and certain of its subsidiaries.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement.  This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 [(a)][(b)][(c)] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being [Additional [Priority/Second/Third] Lien
Obligations][Initial Third Lien Obligations] under the Intercreditor Agreement.

 

1.  Joinder.  The undersigned, [               ], a [               ], (the “New
Representative”) as [trustee] [collateral trustee] [administrative agent]
[collateral agent] under that certain [describe applicable indenture, credit
agreement or other document governing the Additional Priority, Second or
[Initial/Additional] Third Lien Obligations] hereby:

 

(a)           represents that the New Representative has been authorized to
become a party to the Intercreditor Agreement on behalf of the [Priority Lien
Secured Parties under a Priority Substitute Credit Facility] [Additional
Priority Lien Secured Parties under an Additional Priority Lien Debt Facility]
[Indenture Second Lien Secured Parties under the Second Lien Substitute
Facility] [Additional Second Lien Secured Parties under the Additional Second
Lien Debt Facility] [Initial Third Lien Secured Parties under the Initial Third
Lien Debt Facility] [Additional Third Lien Secured Parties under the Additional
Third Lien Debt Facility] as [a Priority Lien Agent under a Priority Substitute
Credit Facility] [a Second Lien Collateral Trustee under a Second Lien
Substitute Facility] [a Third Lien Collateral Trustee under a Third Lien
Substitute Facility] [Secured Debt Representative] [Priority Lien
Representative]  [Second Lien Representative] [Third Lien Representative] under
the Intercreditor Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Intercreditor Agreement as fully as
if the undersigned had executed and delivered the Intercreditor Agreement as of
the date thereof; and

 

(b)           agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:

 

[Address];

 

2.             Priority Confirmation.

 

[Option A: to be used if additional debt constitutes a Series of Priority Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Priority Lien Debt [that constitutes a
Priority Lien Substitute Facility] for which the undersigned is acting as
[Priority Lien Representative] [Priority Lien Agent] hereby agrees, for the
benefit of all Secured Parties and each future Secured Debt Representative, and
as a condition to being treated as Secured Obligations under the Intercreditor
Agreement, that:

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

(a)           all Priority Lien Obligations will be and are secured in
accordance with the Priority Lien Collateral Trust Agreement by all Priority
Liens at any time granted by SandRidge or any other Grantor to secure any
Obligations in respect of such Series of Priority Lien Debt, whether or not upon
property otherwise constituting Collateral for such Series of Priority Lien
Debt, and that all such Priority Liens will be enforceable by the Priority Lien
Agent with respect to such Series of Priority Lien Debt for the benefit of all
Priority Lien Secured Parties equally and ratably;

 

(b)           the New Representative and each holder of Obligations in respect
of the Series of Priority Lien Debt for which the undersigned is acting as
[Priority Lien Representative] are bound by the provisions of the Intercreditor
Agreement, including the provisions relating to the ranking of Priority Liens,
Second Liens and Third Liens and the order of application of proceeds from
enforcement of Priority Liens, Second Liens and Third Liens; and

 

(c)           the New Representative and each holder of Obligations in respect
of the Series of Priority Lien Debt for which the undersigned is acting as
[Priority Lien Representative] appoints the Priority Lien Agent and consents to
the terms of the Intercreditor Agreement and the performance by the Priority
Lien Agent of, and directs the Priority Lien Agent to perform, its obligations
under the Intercreditor Agreement and the Priority Lien Collateral Trust
Agreement, together with all such powers as are reasonably incidental thereto.
[or]

 

[Option B: to be used if additional debt constitutes a Series of Second Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Second Lien Debt [that constitutes
Second Lien Substitute Facility] for which the undersigned is acting as [Second
Lien Representative] [Second Lien Collateral Trustee] hereby agrees, for the
benefit of all Secured Parties and each future Secured Debt Representative, and
as a condition to being treated as Secured Obligations under the Intercreditor
Agreement, that:

 

(a)           all Second Lien Obligations will be and are secured equally and
ratably by all Second Liens at any time granted by SandRidge or any other
Grantor to secure any Obligations in respect of such Series of Second Lien Debt,
whether or not upon property otherwise constituting Collateral for such
Series of Second Lien Debt, and that all such Second Liens will be enforceable
by the Second Lien Collateral Trustee with respect to such Series of Second Lien
Debt for the benefit of all Second Lien Secured Parties equally and ratably;

 

(b)           the New Representative and each holder of Obligations in respect
of the Series of Second Lien Debt for which the undersigned is acting as [Second
Lien Representative] are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens, Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens, Second Liens and Third Liens; and

 

(c)           the New Representative and each holder of Obligations in respect
of the Series of Second Lien Debt for which the undersigned is acting as [Second
Lien Representative] appoints the Second Lien Collateral Trustee and consents to
the terms of the Intercreditor Agreement and the performance by the Second Lien
Collateral Trustee of, and directs the Second Lien Collateral Trustee to
perform, its obligations under the Intercreditor Agreement and the Second Lien
Collateral Trust Agreement, together with all such powers as are reasonably
incidental thereto. [or]

 

[Option C: to be used if additional debt constitutes a Series of Third Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Third Lien Debt [that constitutes Third
Lien Substitute Facility] for which the undersigned is acting as [Third Lien
Representative] [Third Lien Collateral Trustee] hereby agrees, for the benefit
of all Secured Parties

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

and each future Secured Debt Representative, and as a condition to being treated
as Secured Obligations under the Intercreditor Agreement, that:

 

(a)           all Third Lien Obligations will be and are secured equally and
ratably by all Third Liens at any time granted by SandRidge or any other Grantor
to secure any Obligations in respect of such Series of Third Lien Debt, whether
or not upon property otherwise constituting Collateral for such Series of Third
Lien Debt, and that all such Third Liens will be enforceable by the Third Lien
Collateral Trustee with respect to such Series of Third Lien Debt for the
benefit of all Third Lien Secured Parties equally and ratably;

 

(b)           the New Representative and each holder of Obligations in respect
of the Series of Third Lien Debt for which the undersigned is acting as [Third
Lien Representative] [Third Lien Collateral Trustee] are bound by the provisions
of the Intercreditor Agreement, including the provisions relating to the ranking
of Priority Liens, Second Liens and Third Liens and the order of application of
proceeds from enforcement of Priority Liens, Second Liens and Third Liens; and

 

[(c)          the New Representative and each holder of Obligations in respect
of the Series of Third Lien Debt for which the undersigned is acting as [Third
Lien Representative] appoints the Third Lien Collateral Trustee and consents to
the terms of the Intercreditor Agreement and the performance by the Third Lien
Collateral Trustee of, and directs the Third Lien Collateral Trustee to perform,
its obligations under the Intercreditor Agreement and the Third Lien Collateral
Trust Agreement, together with all such powers as are reasonably incidental
thereto.](1)

 

3.             Full Force and Effect of Intercreditor Agreement.  Except as
expressly supplemented hereby, the Intercreditor Agreement shall remain in full
force and effect.

 

4.             Governing Law and Miscellaneous Provisions.  The provisions of
Article IX of the Intercreditor Agreement will apply with like effect to this
Priority Confirmation Joinder.

 

5.             Expenses.  SandRidge agree to reimburse each Secured Debt
Representative for its reasonable out of pocket expenses in connection with this
Priority Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

 

--------------------------------------------------------------------------------

(1)  Necessary only in the case of an incurrence of Additional Third Lien
Obligations.

 

Exhibit A - 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[              , 20    ].

 

 

[insert name of New Representative]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

 

 

 

 

as Priority Lien Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Second Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Second Lien Collateral Trustee for
the New Representative and the holders of the Obligations represented thereby]:

 

 

 

 

as Second Lien Collateral Trustee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[The Third Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Third Lien Collateral Trustee for the
New Representative and the holders of the Obligations represented thereby]:

 

 

 

 

as Third Lien Collateral Trustee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A - 4

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to by:

 

 

 

SANDRIDGE ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A - 5

--------------------------------------------------------------------------------


 

EXHIBIT B
to Intercreditor Agreement

 

SECURITY DOCUMENTS

 

PART A.

 

List of Credit Agreement Security Documents

 

1.                                      Security Agreement, dated as of June 10,
2015 among SandRidge Energy, Inc., each of the other Grantors party thereto, and
the Priority Lien Agent as Administrative Agent for the Priority Lien Secured
Parties.

 

2.                                      Each mortgage and deed of trust entered
into as of June 10, 2015 and thereafter, assigned to the Priority Lien Agent or
executed and delivered by SandRidge Energy, Inc. or any other Grantor creating
(or purporting to create) a Lien upon Collateral in favor of the Priority Lien
Agent, to secure the Priority Lien Obligations, except to the extent released by
the Priority Lien Agent in accordance with this Agreement and the Priority Lien
Security Documents.

 

3.                                      Each UCC Financing Statement filed in
connection with the documents listed in items 1 and 2 of this Part A.

 

PART B.

 

List of Indenture Second Lien Security Documents

 

1.                                      Security Agreement, dated as of June 10,
2015, by and among SandRidge Energy, Inc., each of the other Grantors party
thereto, and U.S. Bank National Association, as Collateral Trustee, for the
ratable benefit of the Secured Parties (as defined therein).

 

2.                                      Each mortgage and deed of trust entered
into after the date hereof, executed and delivered by SandRidge Energy, Inc. or
any other Grantor creating (or purporting to create) a Lien upon Collateral in
favor of the Second Lien Collateral Trustee, to secure the Second Lien
Obligations, except to the extent released by the Second Lien Collateral Trustee
in accordance with this Agreement and the Second Lien Security Documents.

 

3.                                      Each UCC Financing Statement filed in
connection with the documents listed in items 1 and 2 of this Part B.

 

PART C.

 

List of Initial Third Lien Security Documents

 

1.                                      None as of the date hereof.

 

Exhibit B - 1

--------------------------------------------------------------------------------